IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                             October 9, 2002 Session

       JENNIFER L. BISCAN, ET AL. v. FRANKLIN H. BROWN, ET AL.

                     Appeal from the Circuit Court for Davidson County
                          No. 98C-2721     Carol Soloman, Judge



                  No. M2001-02766-COA-R3-CV - Filed December 15, 2003


After attending a party where alcohol was present, a minor intoxicated driver and minor guest
passenger were involved in an automobile accident in which the passenger suffered serious injury.
The passenger sued the driver and the adult host of the party. The jury awarded the minor guest
passenger damages and allocated fault 70% to the minor intoxicated driver, 15% to the adult party
host, and 15% to the minor guest passenger. The driver and the host appeal various rulings of the
trial court. We affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                 Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and W. MICHAEL MALOAN , SP . J., joined.

Alan M. Sowell, John J. Hollins, Jr., Joseph T. Howell, Nashville, Tennessee, for the appellants,
Franklin Hughes Brown, Paul N. Worley.

Philip N. Elbert, Mark P. Chalos, Nashville, Tennessee, for the appellees, Jennifer L. Biscan and
Robert S. Biscan.

                                             OPINION

        In this appeal, the defendants appeal a judgment entered after a jury verdict awarding
damages to Jennifer Biscan and her father, Robert Biscan, for serious brain injuries Jennifer incurred
in an automobile accident, which injuries left her permanently impaired. Jennifer, 16 at the time,
was riding as a passenger in the car driven by Hughes Brown, then 17, who was intoxicated. The
accident occurred after Jennifer and Hughes left a party at the home of Paul Worley, where some
guests had consumed beer. It is uncontested that Hughes Brown’s negligent operation of the car
while intoxicated was the cause of the accident.
       After a jury trial, damages of $3,954,810 were awarded to Jennifer and Mr. Biscan. The jury
found Hughes Brown, Jennifer Biscan, and Mr. Worley to be negligent and also found that their
negligence was the legal cause of the accident and resulting injuries. The jury assessed fault 70%
to Hughes Brown, 15% to Mr. Worley, and 15% to Jennifer Biscan.1 Both Mr. Brown and Mr.
Worley appealed.

        The appellants do not directly raise a question of whether the jury’s verdict is supported by
material evidence. Instead, they have identified a total of fifteen issues on appeal that primarily
involve (1) legal questions regarding proper parties as plaintiff, defendant, and for purposes of
allocating fault, (2) evidentiary rulings, and (3) jury instructions.

       As general background, on October 18, 1997, Paul Worley hosted a party for his daughter
Ashley’s eighteenth birthday at his home. A majority of the children who attended the party were
students at Ashley Worley’s school, where she was a senior. People were invited to the party by
word of mouth, some being personally invited by Ashley Worley. Others only heard about the party.

         The Worleys did not serve alcohol or make it available at the party. Although many
attendees did not drink, a number brought alcohol, primarily beer, to the party and drank it there.
Mr. Worley fully expected that the minor guests would both bring and consume beer on his property.
He intended that a rule he had implemented in previous parties given by his son would apply: that
is, that any guest who chose to drink alcohol would be required to turn over car keys and spend the
night rather than drive home.

         Sometime after 11:00 p.m., Jennifer Biscan decided she wanted to leave the party. She ran
into her longtime friend Hughes Brown, who had been drinking, and asked him for a ride. The two
left the Worley residence together in Hughes Brown’s car, and approximately one mile away, at the
intersection of Sawyer Brown and Sneed Road, Hughes Brown ran into a guardrail. Mr. Brown was
not seriously injured in the wreck; Jennifer, on the other hand, was severely injured. Tests taken
shortly after the accident revealed Hughes Brown’s blood alcohol level to be .17%.2

                   I. Recovery Of Medical Expenses - Amendment To Add Father

       The original complaint herein was filed on October 2, 1998, naming as the plaintiff Jennifer
Biscan, by her next friend and natural guardian, Robert S. Biscan, and seeking damages for
Jennifer’s injuries. It is undisputed that Mr. Biscan did not originally sue in his individual capacity
for damages he sustained as Jennifer’s parent.

        Twenty-two months after the complaint was filed, Mr. Worley moved for partial summary

         1
           The jury also found that neither Mr. Brown nor M r. W orley was guilty of such malicious, intentional, or
reckless conduct so as to entitle the plaintiffs to punitive damages.

        2
         Tenn. Code Ann. § 55-10-408(b) establishes a presumption that a person’s driving was impaired if his or her
blood alcohol level is .10% or more.

                                                         2
judgment as to any claim for medical expenses. He also asked the court to preclude proof of medical
expenses unless Jennifer Biscan could prove she personally paid the expenses or was legally
obligated to pay them. In the memorandum in support of this motion, Mr. Worley also argued that
Jennifer’s parents were barred from bringing a cause of action for Jennifer’s medical expenses
because the statute of limitations had expired.3

      Soon thereafter and in response, Jennifer Biscan moved for leave to amend her complaint to
add Mr. Biscan as a plaintiff in his individual capacity. The amendment was requested to

        avoid any potential technical pleading issue by asserting a direct claim by Plaintiff
        Robert S. Biscan, the father of Plaintiff Jennifer L. Biscan, to recover any medical
        expenses incurred as a result of the injuries to Jennifer L. Biscan that might be held
        not recoverable by Jennifer Biscan herself because she was a minor. . . .

        The trial court denied the defendants’ motion for partial summary judgment and granted the
Biscan motion to amend the complaint. On appeal, Mr. Worley and Mr. Brown argue that Robert
Biscan was not a plaintiff in the original complaint; that the next friend of a minor plaintiff is not a
party plaintiff; and that he failed to bring a claim in his individual capacity within the one-year
statute of limitations. Therefore, defendants assert, he cannot sue for or recover any damages he
suffered individually as Jennifer’s parent. They assert the amendment to add Mr. Biscan as a
plaintiff was improperly granted. They also argue that since Mr. Biscan was not a plaintiff in his
individual capacity, no damages for medical expenses were recoverable because Jennifer Biscan was
not entitled to damages she did not incur. They argue she was a minor, her parents were responsible
for those expenses, and she did not pay for medical expenses.

        The Biscans, on the other hand, argue that Mr. Worley and Mr. Brown were given notice of
the accident which is the subject of the suit, the allegations of their fault in contributing to the
accident and injuries, and the fact that the lawsuit was intended to recover all elements of damages
relating to the injuries Jennifer Biscan sustained. Further, Mr. Worley and Mr. Brown were provided
copies of Jennifer Biscan’s medical bills throughout discovery. Consequently, the Biscans assert,
the amendment adding Robert Biscan as a separate party relates back to the filing of the original
complaint pursuant to Tenn. R. Civ. P. 15.03 and is therefore not time barred. In the alternative, they
assert that Jennifer Biscan is entitled to maintain her own action for the recovery of her medical
expenses, the original complaint seeks redress for Jennifer Biscan’s entire injury, and therefore,
Robert Biscan has relinquished his direct cause of action to Jennifer Biscan.

        If Mr. Biscan was properly added as a plaintiff in his individual capacity and that amendment
related back to the filing of the original complaint, then it is undisputed he could recover medical
expenses attributable to Jennifer’s injuries. Because we find the amendment was proper, that
determination is dispositive of the question, and there is no need to examine the other issues raised.


        3
        All the other defendants filed a motion for partial summary judgment as to medical expenses and adopted the
arguments and pleadings filed by Mr. W orley on this issue.

                                                        3
        The questions about the amendment to add Mr. Biscan as a plaintiff are governed by Rule
15.03 of the Tennessee Rules of Civil Procedure. “The goal behind Rule 15, as with all the Rules
of Civil Procedure, is ‘to insure that cases and controversies be determined upon their merits and not
upon legal technicalities or procedural niceties.’” Doyle v. Frost, 49 S.W.3d 853, 856 (Tenn. 2001)
(quoting Karash v. Pigott, 530 S. W. 775, 777 (Tenn. 1975)). Thus, Tenn. R. Civ. P. 15.03 is
construed liberally in order to promote the consideration of claims on their merits. Floyd v. Rentrop,
675 S.W.2d 165, 168 (Tenn. 1984); Townes v. Sunbeam Oster Co., Inc., 50 S.W.3d 446, 451 (Tenn.
Ct. App. 2001); McCracken v. Brentwood United Methodist Church, 958 S.W.2d 792, 797 (Tenn.
Ct. App. 1997). The rule in question provides:

        Whenever the claim or defense asserted in amended pleadings arose out of the
        conduct, transaction, or occurrence set forth or attempted to be set forth in the
        original pleading, the amendment relates back to the date of the original pleading.
        An amendment changing the party or the naming of the party by or against whom a
        claim is asserted relates back if the foregoing provision is satisfied and if, within the
        period provided by law for commencing an action or within 120 days after
        commencement of the action, the party to be brought in by amendment (1) has
        received such notice of the institution of the action that the party will not be
        prejudiced in maintaining a defense on the merits, and (2) knew or should have
        known that, but for a mistake concerning the identity of the proper party, the action
        would have been brought against the party.

Tenn. R. Civ. P. 15.03.

        The principal purpose of the Rule is “to enable a plaintiff to correct a pleading error after the
statute of limitations has run if the correction will not prejudice his adversary in any way.” Doyle,
49 S.W.3d at 856-57 (quoting Schiavone v. Fortune, 477 U.S. 21, 38, 106 S. Ct. 2379, 2389 (1986)
(Stevens, J. dissenting)).

        The Biscans’ amendment herein is covered by the second sentence of Tenn. R. Civ. P. 15.03
because it adds a party by whom a claim is asserted. “Changing” a party under the rule includes
adding, dropping or substituting a party. 6A CHARLES A. WRIGHT , ET AL., FEDERAL PRACTICE &
PROCEDURE § 1498 (2d ed. 1990). When the amendment seeks to change or add a party to the
lawsuit, the claim asserted by or against that new party will be considered filed on the date of the
original pleading when the requirements of the rule are met. Doyle, 49 S.W.3d at 856.

        Many cases dealing with Tenn. R. Civ. P. 15.03 address whether the amended complaint will
relate back to the date of filing of the original complaint when adding a defendant to an action. In
the case herein, however, the Biscans sought to add Robert Biscan as a party plaintiff. Even prior
to the adoption of Rule 15, Tennessee law allowed an amendment that added a new plaintiff to relate
back to the filing of the original suit without it being barred by a statute of limitations. See Advisory
Commission Cmt. to Tenn. R. Civ. P. 15.03. The rule did not change that principle. “[A] plaintiff
may usually amend, under the relation back provision . . . to substitute or add as plaintiff the real


                                                   4
party in interest.” Braswell v. Carothers, 863 S.W.2d 722, 726 (Tenn. Ct. App. 1993) (quoting
Osborne Enters., Inc. v. City of Chattanooga, 561 S.W.2d 160, 163 (Tenn. Ct. App. 1977)).

         In cases seeking to add a new party plaintiff after the expiration of the statute of limitations,
the test is “(1) whether the defendant received adequate notice of the claim against him; (2) whether
the relation back of such amendment would unfairly prejudice the defendant; and (3) whether there
is an ‘identity of interest’ between the original party plaintiff and the new party plaintiff.” Osborne,
561 S.W.2d at 164.

        The essential requirement is that the defendant not only have notice about the operational
facts but also “must have had fair notice that a legal claim existed in, and was in effect being asserted
by” the plaintiff belatedly brought in. Braswell, 863 S.W.2d at 726. The existence of fair notice
from the original complaint that the newly-added plaintiff’s claim is involved ensures that the
defendants suffer no prejudice from the amendment. Id. at 727. Prejudice is the key consideration.

        The requirements of Tenn. R. Civ. P. 15.03 were met herein. The amendment clearly arises
out of the same conduct and occurrence as the original complaint. The original complaint put Mr.
Worley and Mr. Brown on notice of the allegations against them. It sought damages for all injuries
to Jennifer resulting from the accident. They also had notice that medical expenses resulted from
Jennifer’s injuries, that Jennifer was a minor, and that her father was acting as her next friend and
natural guardian. Mr. Worley and Mr. Brown were not prejudiced in their defense by the delayed
addition of Mr. Biscan in his individual capacity and have not alleged any specific prejudice.

        Consequently, we affirm the trial court’s grant of the Biscans’ motion to amend to add Mr.
Biscan as a plaintiff in his individual capacity and the amendment’s relation back to the filing of the
original complaint.

                                            II. Dana Biscan’s Role

        Prior to the Ashley Worley party, a few of the minors involved, including Jennifer Biscan,
Hughes Brown, and Dana Biscan, Jennifer’s twin sister, gathered at the home of another friend to
watch a football game. Dana, Hughes, and another friend left to purchase beer. Dana Biscan
purchased several twelve packs of beer for “everyone,” including Hughes Brown. Hughes drank two
beers that he had in his car while driving to the Worley party. After arriving at the party, he got a
twelve-pack of beer from Dana.4

        Pursuant to Tenn. R. Civ. P. 8.03, in his answer to the original complaint, Hughes Brown
identified Dana Biscan as a nonparty who should bear fault, or to whom some fault should be


          4
            The Biscans assert that the proof showed that Hughes Brown primarily drank beer he already had, such that
his intoxication could not be attributed to the beer purchased for him by Dana Biscan and, consequently, there was no
showing that Dana’s providing him the beer was a cause of the accident. Because the jury was not allowed to allocate
any fault to Dana Biscan, we cannot presume what its conclusion might have been regarding the source of the beer.

                                                         5
allocated, because of her conduct in providing beer to other minors including himself.5
Subsequently, the plaintiffs filed a motion for judgment on the pleadings or partial summary
judgment asking, in part, that the court preclude any apportionment of fault to Dana Biscan. That
motion was apparently not ruled on until it was raised in the telephone conference shortly before the
start of the trial. An order reflecting that conference call, but entered after the trial had begun, stated,
“the parties shall be permitted to assign comparative fault on Dana Biscan.” However, the issue was
also raised by motions for directed verdict after the close of plaintiffs’ proof and after the close of
all the proof, and the trial court refused to allow the jury to allocate any fault to Dana Biscan.

        On appeal, Mr. Brown and Mr. Worley assert the ruling of the trial court refusing to allow
the jury to allocate fault to Dana Biscan was erroneous. They also assert the trial court improperly
excluded evidence regarding her possession of false identification.

                      A. Fault Attributed to Dana Biscan Under Negligence Theory

         In order to limit their potential liability under comparative fault principles, the defendants
had indicated that Dana Biscan should be included in those parties to whom some fault should be
allocated. See Ridings v. The Ralph M. Parsons Co., 914 S.W.2d 79, 83-84 (Tenn. 1996). The
Biscans sought a ruling precluding the allocation of any fault to Dana Biscan on the basis that the
Dram Shop Act, Tenn. Code Ann. §§ 57-10-101 & -102, cuts off civil liability for the mere
furnishing of alcohol to someone who then causes injury to a third person. The trial court predicated
its ruling on those statutes and found that the jury could not apportion fault to Dana Biscan. The
court explained to the jury:

         After reviewing the law very carefully, these lawyers have argued very capably, I
         have granted a directed verdict on one portion of this trial, which means you are not
         to consider Dana Biscan in any way at fault for providing beer. The law is clear that
         that’s the intent of the law and so this Court must enforce that intent.

         The defendants assert that the Dram Shop Act has no application to someone who does not
sell alcohol. Because Dana Biscan is not a seller of alcohol and did not sell the beer in question to
Hughes Brown, but instead purchased it for him and others, the defendants assert she is not entitled
to the limitation on liability provided by the statutes. They argue she is subject to liability for her
actions on the basis of negligence and, because she violated various statutes prohibiting the purchase,
possession, and consumption of alcoholic beverages by a minor,6 as well as statutes prohibiting the


         5
          The Biscans then filed a separate lawsuit against Dana Biscan, the convenience store where she purchased the
beer, and the business located in Nashville where she purchased her fake identification. Prior to the trial at issue herein,
however, the Biscans non-suited that lawsuit. In the case before us, the Biscans also filed a motion in limine seeking to
exclude evidence of the lawsuit against Dana. The trial court granted that motion, and the defendants also appeal that
decision. We agree with the trial court on that issue since the court properly ruled that no fault could be attributed to
Dana Biscan.

         6
          They cite Tenn. Code Ann. §§ 1-3-113(b), 57-5-301(b)(I)(3), and 57-4-203(e)(2)(A) and (B).

                                                             6
furnishing of alcoholic beverages to a minor,7 she is also guilty of negligence per se. They contend
her providing beer to Hughes Brown before the party was a substantial factor contributing to the
injuries Jennifer received.

      The Tennessee Dram Shop Act is comprised of two separate sections, and the first, Tenn.
Code Ann. § 57-10-101, provides:

        The general assembly hereby finds and declares that the consumption of any
        alcoholic beverage or beer rather than the furnishing of any alcoholic beverage or
        beer is the proximate cause of injuries inflicted upon another by an intoxicated
        person. (emphasis added.)

        As is clear from the language, the statute does not refer to selling alcohol. Instead, it provides
that the furnishing of alcohol or beer is not the proximate cause of injuries caused by someone who
consumed the alcohol. Thus, where it applies, the statute removes, as a matter of law, the required
element of legal causation.

         To establish a negligence cause of action, a plaintiff must show (1) a duty of care owed by
the defendant to the plaintiff, (2) conduct by the defendant breaching that duty, (3) an injury or loss
to the plaintiff, (4) causation in fact, and (5) proximate or legal cause. McCall v. Wilder, 913 S.W.2d
150, 153 (Tenn. 1995). The concept of legal cause, formerly known as proximate cause, connotes
a policy decision to establish a boundary of legal liability and to deny liability for conduct that would
otherwise be actionable or result in liability. Waste Management, Inc. v. South Central Bell
Telephone Co., 15 S.W.3d 425, 430 (Tenn. Ct. App. 1997). Our Supreme Court has explained:

        . . . proximate cause, or legal cause, concerns a determination of whether legal
        liability should be imposed where cause in fact has been established. Proximate or
        legal cause is a policy decision made by the legislature or the courts to deny liability
        for otherwise actionable conduct based on considerations of logic, common sense,
        policy, precedent and “our more or less inadequately expressed ideas of what justice
        demands or of what is administratively possible and convenient.”

White v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998) (quoting Snyder v. LTG. Lufttechnische
GmbH, 955 S.W.2d 252, 256 n. 6 (Tenn. 1997) (citations omitted)).

        With the adoption of Tenn. Code Ann. § 57-10-101, the General Assembly has made the
policy decision that the mere furnishing of alcohol cannot be the legal cause of injuries resulting
from the actions of a person who consumed that alcohol. It is true that the legislature created, in the
second section of the Dram Shop Act, an exception to the general immunity from liability for
furnishing alcohol, but that exception is applicable only to sellers of alcoholic beverages and only



        7
        Tenn. Code Ann. § 35-15-404(2) and § 57-3-412(a)(4).

                                                     7
in specified circumstances. Tenn. Code Ann. § 57-10-102.8 In fact, this court has found that a
requirement for any liability under the statutory exception in Tenn. Code Ann. § 57-10-102 is a sale.
LaRue v. 1817 Lake Inc., 966 S.W.2d 423, 426 (Tenn. Ct. App. 1997); see also Worley v. Weigels,
Inc., 919 S.W.2d 589, 593 (Tenn. 1996) (holding that the exception only applies where there is a sale
and that the injuries must be caused by the purchaser’s consumption). It is undisputed that Dana
Biscan is not a seller of alcoholic beverages and did not sell the beer in question to Hughes Brown.
Thus, we agree with both sides that Tenn. Code Ann. § 57-10-102 does not apply to Dana or her
conduct herein. The consequence, however, is that the statutory exception that allows the imposition
of liability does not apply to her.

        The defendants argue, however, that the provisions of Tenn. Code Ann. § 57-10-101 are
likewise inapplicable to Dana because she is not a seller of alcoholic beverages and not a “dram
shop” defendant. On appeal, Mr. Brown and Mr. Worley argue that the trial court improperly
expanded the scope of Tenn. Code Ann. §§ 57-10-101& -102 to encompass an individual who was
clearly not a dram shop defendant, because the Act was created with the legislative intent of
protecting sellers of intoxicating beverages from liability, not purchasers. Indeed, our Supreme
Court has found that the legislature’s intent was to change the common law rule regarding liability
of sellers of alcohol and to protect sellers from liability except in very distinct circumstances.
Worley, 919 S.W.2d at 592.

        Prior to the enactment of the statutes at issue, the liability of a seller of alcoholic beverages
to another for injuries caused by that other’s intoxication was governed by common law principles,
and courts generally recognized that “the furnishing of intoxicants may be the proximate cause of
an injury resulting from intoxication, the negligence consisting of the creation of a situation or
condition which involves unreasonable risk because of the foreseeable action of another.”9 Brookins
v. The Round Table, 624 S.W.2d 547, 549 (Tenn. 1981). The rule of foreseeability stated in


         8
             Tenn. Code Ann. § 57-10-102, entitled “standard of proof” provides that:

         Notwithstanding the provisions of § 57-10-101, no judge or jury may pronounce a judgment awarding
         damages to or on behalf of any party who has suffered personal injury or death against any person who
         has sold any alcoholic beverage or beer, unless such jury of twelve (12) persons has first ascertained
         beyond a reasonable doubt that the sale by such person of the alcoholic beverage or beer was the
         proximate cause of the personal injury or death sustained and that such person:

         (1) Sold the alcoholic beverage or beer to a person known to be under the age of twenty-one (21) years
         and such person caused the personal injury or death as the direct result of the consumption of the
         alcoholic beverage or beer so sold; or
         (2) Sold the alcoholic beverage or beer to an obviously intoxicated person and such person caused the
         personal injury or death as the direct result of the consumption of the alcoholic beverage or beer so
         sold.


         9
          Although the Court used the phrase “furnishing of intoxicants” in this one instance in Brookins, the case
involved the illegal sale of alcohol to minors, and it is clear from the opinion in its entirety that the Court’s statement of
the law referred to sellers of alcohol, not those who provide it in a social setting.

                                                              8
Brookins was replaced by Tenn. Code Ann. §§ 57-10-101 and -102. Worley, 919 S.W.2d at 592.
Thus, the statutes in question provided protection from liability to sellers that did not exist before
their passage.

       However, prior to the enactment of the statutes in question, under common law principles,
those who provided alcohol in a social setting were treated differently from sellers. Those cases
generally held that there was no liability for a person who provided alcohol in a social setting.

         At common law, an individual who furnished alcohol to another was not liable for
         any damages resulting from the other’s intoxication, even if those damages were
         foreseeable, in part because the other’s acceptance of the intoxicants was considered
         an independent intervening cause, cutting off any liability. Courts of this state have
         modified the common law rule in the past, holding, for instance, that liability might
         be imposed in certain circumstances on commercial purveyors of liquor who
         provided it to an intoxicated customer. However, we have found no decision, and
         none has been cited to us, in which such liability has been imposed on those who
         provided intoxicating beverages in a social context, as Hardin did here, nor do we
         believe that we should set such a precedent. So great a departure from settled law,
         with its myriad implications for casual social intercourse, is better left to the
         legislature.

Cecil v. Hardin, 575 S.W.2d 268, 271 (Tenn. 1978) (citations omitted).10

        The legislature has made no departure from the principles discussed in Cecil. Instead, it
adopted Tenn. Code Ann. §§ 57-10-101 and -102. Nothing in the language of those statutes can be
read to impose liability upon someone who merely furnishes alcohol. While the primary purpose
of the enactment of the two statutes may have been to change the law to provide protection to sellers
of alcohol except in specified circumstances, the legislation also codified the existing common law
rule that no liability attaches to those who provide alcohol in a social setting. Indeed, Tenn. Code
Ann. § 57-10-101 employed the causation analysis previously used by the courts.

        Because the General Assembly has established a statutory conclusion as to causation, courts
are not free to disregard this statement of public policy or to substitute our judgment for that clearly
stated by the legislature. The legislature sets public policy. VanTran v. State, 66 S.W.3d 790, 804
(Tenn. 2001). “The determination of public policy is primarily a function of the legislature,” and
the judiciary may determine public policy only in the absence of legislative determination and
declaration. Taylor v. Beard, 104 S.W.3d 507, 511 (Tenn. 2003); Alcazar v. Hayes, 982 S.W.2d
845, 851 (Tenn. 1998). Our role is simply to determine whether Tenn. Code Ann. § 57-10-101
applies to someone who merely provides, but does not sell, alcohol. For the reasons stated above,
and based upon the authorities discussed below, we conclude it does.


         10
           The allegations in Cecil included the claim that the passenger in a car that struck and killed a bicyclist was
liable because he provided beer to his friend, the intoxicated driver.

                                                           9
         In Larue, 966 S.W.2d 423, this court considered the two statutes in the context of liability
for the death of a passenger of an intoxicated motorcycle driver who had consumed alcohol at a local
restaurant and bar. The complaint alleged that the defendant bar and its employees had negligently
served both the underage driver and the underage passenger. This court held that for the exception
in § 57-10-102 to apply, the plaintiffs were required to prove beyond a reasonable doubt that the
defendants sold an alcoholic beverage to the driver and passenger. Id. at 426. Because they failed
to meet that burden, the directed verdict for defendants was upheld.

         Mauldin v. Gray, No. 02A01-9208-CV-00240, 1993 WL 312686, at *3 (Tenn. Ct. App. Aug.
18, 1993) (perm. app. denied Feb. 22, 1994), involved a situation in which two high school students,
after a day of drinking beer, riding around, and attending a party, were involved in an accident that
resulted in serious injuries to a pedestrian. The pedestrian sued the passenger on various theories11
and argued on appeal that a jury instruction taken essentially verbatim from Tenn. Code Ann. § 57-
10-101 was an erroneous statement of the law under the facts and that the jury should also have been
charged with the provisions of Tenn. Code Ann. § 57-10-102. This court held, however, that -102
did not apply to those who furnish alcohol or beer to another “as might occur in a social setting.”
Id. at *5. Thus, our courts have uniformly held that the imposition of liability under Tenn. Code
Ann. §§ 57-10-101 and -102 is limited to sellers in the specified circumstances.12

        The precise question of whether Tenn. Code Ann. § 57-10-101 applies to preclude liability
to one who furnishes alcohol in a social setting has been answered even more directly in the recent
case of Downen v. Testa, No. E2002-01320-COA-R3-CV, 2003 WL 2002411 (Tenn. Ct. App. May
1, 2003) (perm. app. granted Dec. 8, 2003). In Downen, a group of minors attended a party at the
Testas’ home following a high school graduation ceremony. After the party, Adam Downen was
killed while riding with a friend who had also attended the party and who was intoxicated. The
family of Adam Downen brought suit against the social hosts.




         11
           One was that he aided and abetted his friend, the driver, in the illegal activity of driving while intoxicated.
The jury returned a verdict in favor of the passenger. On appeal, the plaintiff challenged the jury instruction that “the
mere furnishing of an alcoholic beverage or beer alone is insufficient to establish liability for aiding and abetting driving
under the influence of an intoxicant.” This court found that the instruction was taken from the Cecil case and was a
correct statement of the law. The plaintiff also argued that Cecil was distinguishable because that case involved adults
and the furnishing of alcohol to a minor could be considered an element of aiding an abetting. Although this court found
the record before it did not establish the driver’s age, it also noted that the Cecil case made no such distinction. Mauldin,
1993 W L 312686, at *3.

         12
            A holding in Worley, 919 S.W .2d at 593, supports our conclusion. Although the Supreme Court was primarily
addressing a procedural issue as to the applicability of estoppel to alternative pleadings, the Court reversed the Court
of Appeals and affirmed the trial court’s grant of summary judgment to defendants. In that case, the underage drinker
who caused the accident was provided alcohol by another person below the legal age for purchasing and consuming
alcohol, Scottie Goosey, who had actually purchased the beer. The trial court had held that Mr. Goosey did not cause
the injury, but instead gave the beer to another minor who did cause the injury. Although not explicitly stating so, the
Supreme Court appears to have approved the trial court’s reasoning, and that interpretation would be consistent with
Worley’s conclusion that the injuries must be caused by the purchaser’s consumption.

                                                            10
        The trial court granted summary judgment for the social hosts as to their liability for
furnishing alcohol on the ground that the consumption of the alcohol and not the furnishing of the
alcohol was the proximate cause of death due to the language of Tenn. Code Ann. § 57-10-101. On
appeal, this court affirmed the grant of summary judgment on that issue and specifically held, “Based
on the wording of the statute and the foregoing authorities, the plaintiffs’ argument that the
legislature intended Tenn. Code Ann. § 57-10-101 apply only to sellers of alcohol is without merit.”
Downen, 2003 WL 2002411, at *3. Tracing the legislative history of the statutes, this court found:

         The legislative history of the Act clearly shows the legislature expressed its intent to
         limit the exception to sales. In the State and Local Government committee meeting
         held on February 25, 1986, Senator Moore (sponsor of the bill) explained that he had
         received an opinion from the attorney general which stated that the bill would relieve
         host liability and place the burden on sellers. Senator Moore reiterated this in the
         Senate hearing held on February 27, 1986, and explained that “this was an issue for
         a lot of people.” Senator Darnell proposed an amendment to the bill which would
         have, among other things, replaced the “sold” language in the exceptions with
         “furnished,” and thus would have imposed liability on social hosts, but the
         amendment was voted down. There is no question that the legislature intended that
         social hosts would be insulated from liability.

Id. at *4.13

       Taking the strongest legitimate view of the evidence in the light most favorable to the
defendants, and discarding all evidence contrary to that view, Alexander v. Armentrout, 24 S.W.3d
267, 271 (Tenn. 2000); State Farm Gen. Ins. Co. v. Wood, 1 S.W.3d 658, 662 (Tenn. Ct. App. 1999),
there was no evidence of a sale by Dana Biscan, and she was only shown to have furnished the
alcoholic beverages to Mr. Brown and others. There is no other allegation of negligent conduct by
Dana Biscan. For example, there is no allegation she could have prevented Hughes Brown from
driving or Jennifer from becoming his passenger.

        Because, as a matter of law, her conduct cannot be considered a proximate cause of Jennifer’s
injuries, Dana Biscan cannot be held liable for those injuries in a negligence-based cause of action,
and the trial court correctly concluded that the jury could not allocate fault to her. Consequently, we
affirm the trial court’s grant of a directed verdict in favor of the Biscans on that issue.




         13
            In Dowen, the court also stated, “while this result may not be what the legislature intended with regard to a
situation involving minors, this court cannot ignore the legislature’s statement of public policy.” The court also noted
that a number of states, by statute or by court decision, had imposed social host liability when alcohol is served to a
minor, but that our legislature had declined to impose liability for the furnishing of alcohol to persons under the age of
twenty-one in our most recent legislative session. 2003 WL 2002411, at *4 n.2, citing SB/HB 1758/1916.

                                                           11
                B. Dana Biscan’s Liability Under the Theory of Negligence Per Se

        Mr. Worley and Mr. Brown also argue that the jury should have been able to apportion fault
to Dana Biscan because she was negligent per se in purchasing the beer and in providing it to other
minors because those acts violated penal statutes. Under the doctrine of negligence per se, the
specific conduct required by a penal statute replaces the “reasonable person under similar
circumstances” standard of care generally applicable in negligence cases. Cook v. Spinnaker’s of
Rivergate, Inc., 878 S.W.2d 934,937 (Tenn. 1994); King v. Danek Med., Inc. 37 S.W.3d 429, 460
(Tenn. Ct. App. 2000). Conduct that violates a penal statute may be rendered negligent as a matter
of law. See RESTATEMENT (SECOND ) OF TORTS § 874A cmt. e (“The common law tort of negligence
is not changed, but the expression of the standard of care in certain fact situations is modified; it is
changed from a general standard to a specific rule of conduct.”)

        However, while such conduct may establish the duty of care and breach of duty elements of
a negligence action, a plaintiff must still prove the other required elements, including causation.
Brown v. Smith, 604 S.W.2d 56, 59 (Tenn. Ct. App. 1980). Thus, even if Dana Biscan’s violation
of statutes regarding the purchase, possession, and consumption by a minor or the furnishing to a
minor of alcoholic beverages established her negligence per se, she could not be liable under that
doctrine unless that negligence were a legal cause of Jennifer’s injuries. Kirksey v. Overton Pub,
Inc., 739 S.W.2d 230, 235 (Tenn. Ct. App. 1987). As explained above, by statute it is the
consumption of alcohol, not the furnishing of it, that is the proximate or legal cause of the injuries,
as a matter of law.

       In addition, in Worley, our Supreme Court held that, with the enactment of Tenn. Code Ann.
§§ 57-10-101 and -102, the legislature

       has made a definite distinction between the basis for civil liability and the basis for
       criminal liability incident to the sale of alcoholic beverages. These statutes, rather
       than the duties imposed by criminal statutes, determine the civil liability of the seller.

Worley, 919 S.W.2d at 593.

         Although the Court spoke with regard to sellers of alcoholic beverages, the principle is
equally applicable to those who merely furnish them, since the two statutes apply to the broad
category of alcohol-related injuries. Essentially, the legislature has determined that the mere
furnishing of alcohol is not to be subject to negligence liability, as is evidenced by its use of
proximate causation language in Tenn. Code Ann. § 57-10-101. Whether or not violation of the
penal statutes at issue establishes a duty that was breached, the legislature has determined the civil
liability does not attach thereto. We affirm the trial court’s determination that fault could not be
attributed to Dana Biscan on the theory of negligence per se.




                                                  12
                        C. Possession of Fake Identification by Dana Biscan

        The Biscans filed a motion in limine seeking to prohibit any evidence from being introduced
about Dana Biscan buying beer for Hughes Brown and others and using false identification to
purchase that beer on the night of the party. The trial court granted this motion in part, determining
that evidence could be introduced showing that Hughes Brown got beer from Dana Biscan on the
night of the accident, but excluding any reference whatsoever to fake identification. The court
determined that such evidence was irrelevant and prejudicial.

        Generally, evidence that meets other requirements is admissible if it is relevant, Tenn. R.
Evid. 402. Evidence is relevant if it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” Tenn. R. Evid. 401. However, even relevant evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, misleading the jury, or for other reasons. Tenn. R. Evid. 403.

        “One of the trial court’s essential responsibilities is to control the flow of evidence to the jury
by ruling on the admissibility of evidence, controlling the order of the proof, and determining the
scope of examination of the witnesses.” Overstreet v. Shoney’s, 4 S.W.3d 694, 702 (Tenn. 1999).
The decision to admit or exclude evidence rests within the sound discretion of the trial court.
Accordingly, trial courts are accorded a wide degree of latitude in making such determinations, and
will be overturned on appeal only upon a showing of abuse of discretion. Rothstein v. Orange Grove
Center, Inc., 60 S.W.3d 807, 811 (Tenn. 2001); Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d
439, 442 (Tenn. 1992).

        Under the abuse of discretion standard, a trial court’s ruling “will be upheld so long
        as reasonable minds can disagree as to the propriety of the decision made.” A trial
        court abuses its discretion only when it “applies an incorrect legal standard, or
        reaches a decision which is against logic or reasoning or that causes an injustice to
        the party complaining.” The abuse of discretion standard does not permit the
        appellate court to substitute its judgment for that of the trial court.

Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001) (citations omitted).

        Out of the presence of the jury, it was established that Dana Biscan possessed false
identification. Neither Dana nor anyone else could remember if she used that fake i.d. to purchase
the beer in question.

         We agree with the trial court’s decision to exclude evidence regarding the false identification.
It is simply not relevant to any determinative issue. If this lawsuit involved the potential liability of
the seller of the beer, how Dana was able to buy it would be relevant to the question of the
application and effect of Tenn. Code Ann. § 57-10-102(1). That is not an issue herein. The fact that
Dana illegally bought beer and gave some to Hughes Brown before the party was established. The


                                                    13
jury was free to draw whatever inferences it wanted from that information.

        The defendants assert that the exhibiting of false identification to purchase alcoholic
beverages by a person under 21 is illegal pursuant to Tenn. Code Ann. § 57-3-412. Although they
concede there was no evidence she actually used the false identification to purchase the beer at issue,
they nonetheless assert she was guilty of negligence per se by violating Tenn. Code Ann. § 57-3-412
and that the jury could have inferred that violation from the evidence excluded. As explained above,
whether or not Dana Biscan committed violations of penal statutes in the purchase of the beer, she
cannot be held liable for Jennifer’s injuries. Other than as a basis for allocating fault to Dana, the
Defendants have offered no other explanation for the relevance of the evidence. Further, even if we
could find some relevance to the determinative issues in the case before us, we agree with the trial
court that the dangers of prejudice and jury confusion outweigh any slight probative value of the
evidence.

        With regard to the defendants’ assertion that Dana’s mere possession of a fake i.d. is
probative of her credibility, the defendants have offered no example of how Dana’s credibility, or
lack thereof, was placed at issue regarding the facts of this case. Additionally, the jury was informed
of her illegal conduct in purchasing the beer and distributing it among the other minors and could
draw the same conclusions regarding her credibility from that proof as defendants assert could have
been drawn from evidence she possessed false identification.

                                           III. Liability of Mr. Worley

       In their claim against Paul Worley, the Biscans alleged that he was negligent and that his
negligence was a proximate cause of Jennifer Biscan’s injuries. Mr. Worley filed a motion for
summary judgment arguing that the cause of action against him should be dismissed because he
owed no duty to Jennifer Biscan.14 Shortly before trial, the trial court denied the motion for summary
judgment. On appeal, Mr. Worley asserts that this denial was error.

        Mr. Worley’s motion for summary judgment was based upon arguments that (1) Tennessee’s
Dram Shop Act precluded assignment to a furnisher of alcohol in a social setting of liability for
injuries caused by an intoxicated person; (2) a social host who provides alcohol even to a minor
cannot be liable for injuries caused by that minor’s intoxication; (3) Tennessee does not recognize
the social host-guest relationship as a special relationship that creates a duty on the host to control
the conduct of guests to prevent them from negligent conduct; (4) although no specific Tennessee
authority exists, courts in other states have declined to impose liability on social hosts who do not
furnish alcohol to minors, but allow it to be consumed on their property; and (5) that there was no
basis for the aider and abettor theory for attribution of negligence per se to Mr. Worley.



         14
           A necessary element of any negligence cause of action is a duty of care owed by the defendant to the plaintiff.
Staples v. CBL & Assoc., Inc., 15 S.W .3d 83, 89 (Tenn. 2000); Coln v. City of Savannah, 966 S.W .2d 34, 39 (Tenn.
1998); McClung v. Delta Square Ltd. Partnership, 937 S.W .2d at 894 (Tenn. 1996).

                                                           14
        The Biscans opposed the motion on the basis Mr. Worley owed a common law duty to use
reasonable care to refrain from conduct that could foreseeably injure others and that a heightened
duty exists when dealing with minors. They also argued that Mr. Worley violated the statutes
prohibiting contributing to the delinquency of minors, Tenn. Code Ann. § 37-1-156; that he was
criminally responsible under Tenn. Code Ann. § 39-11-402 for Hughes Brown’s vehicular assault
because he aided Hughes Brown in the illegal consumption of alcohol by providing a place to
possess and consume it; and that he participated in a conspiracy to violate the statute prohibiting
minors from consuming alcohol, all allegations of negligence per se. The Biscans also argued that,
regardless of the existence of a common law or statutory duty, Mr. Worley had voluntarily assumed
duties to prevent minors who drank from driving and had breached those assumed duties. Mr.
Worley’s motion did not address this issue.

         Summary judgments enable courts to resolve cases on dispositive legal issues. Summary
judgment is appropriate when the filings supporting the motion show that there is no genuine issue
of material fact and that the moving party is entitled to judgment as a matter of law. Tenn. R. Civ.
P. 56.04; Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993). Summary judgments are proper in a case
that can be resolved on the basis of legal issues alone. Fruge v. Doe, 952 S.W.2d 408, 410 (Tenn.
1997); Byrd, 847 S.W.2d at 210; Church v. Perales, 39 S.W.3d 149, 156 (Tenn. Ct. App. 2000).
However, summary judgment is seldom appropriate in a negligence case, Fruge, 952 S.W.2d at 410;
Lett v. Collier Foods, Inc., 60 S.W.3d 95, 98 (Tenn. Ct. App. 2001), because of the fact specific
nature of such a claim. Where, however, the dispositive issue is whether the defendant owed a duty
of care to the plaintiff, summary judgment may be appropriate in a negligence case. Lett, 60 S.W.3d
at 98; Nichols v. Atnip, 844 S.W.2d 655, 658 (Tenn. Ct. App. 1992). That is because the existence
of a duty is a question of law to be determined by the court. Staples v. CBL & Assoc., Inc., 15
S.W.3d 83, 89 (Tenn. 2000); Rice v. Sabir, 979 S.W.2d 305, 308 (Tenn. 1998); Coln v. City of
Savannah, 966 S.W.2d 34, 39 (Tenn. 1998).

        Nevertheless, summary judgment is not appropriate when genuine disputes regarding material
facts exist. Tenn. R. Civ. P. 56.04. Thus, a motion for summary judgment should be granted only
when the undisputed facts, and the inferences reasonably drawn from the undisputed facts, support
one conclusion - that the party seeking the summary judgment is entitled to a judgment as a matter
of law. Webber v. State Farm Mut. Auto, Ins. Co., 49 S.W.3d 265 (Tenn. 2001); Brown v. Birman
Managed Care, Inc., 42 S.W.3d 62, 66 (Tenn. 2001); Goodloe v. State, 36 S.W.3d 62, 65 (Tenn.
2001). Summary judgment should not be used to resolve disputes of fact or inferences to be drawn
from the evidence. Church, 39 S.W.3d at 156.

        A trial court’s decision on a motion for summary judgment enjoys no presumption of
correctness on appeal. Carvell v. Bottoms, 900 S.W.2d 23 (Tenn. 1995); Lett, 60 S.W.3d at 99;
Gonzales v. Alman Constr. Co., 857 S.W.2d 42, 44 (Tenn. Ct. App. 1993). This court’s role in
review of the grant of summary judgment is to review the record and determine whether the
requirements of Tenn. R. Civ. P. 56 have been met. Staples, 15 S.W.3d at 88. We, like the trial
court, must review the evidence presented at the summary judgment stage in the light most favorable
to the non-moving party, here the Biscans, afford all reasonable inferences to that party, and discard


                                                 15
all countervailing evidence. Bradshaw v. Daniel, 854 S.W.2d 865, 870 (Tenn. 1993); Byrd, 847
S.W.2d at 210-11.
       Consequently, the question presented is whether, based upon the filings supporting the
motion and response, Mr. Worley was entitled to judgment as a matter of law. More specifically,
the question is whether the undisputed material facts established that Mr. Worley owed or assumed
no duty of care to Jennifer Biscan.

        Viewing the evidence in the required light, the material facts are as follows.15 Mr. Worley
hosted the party for his daughter Ashley’s eighteenth birthday at his residence. No written
invitations were sent; Ashley Worley personally invited friends. Other students heard about the party
by word-of mouth. Everyone who showed up at the Worley home on the night of the party was
welcomed by the Worleys.

       Mr. Worley did not intend to serve any alcoholic beverages, and did not. However, he was
aware that some of the minors attending the party would bring beer and drink it at the party. He
expected that to occur. Mr. Worley told Ashley prior to the party that if any of the guests consumed
alcoholic beverages they would not be permitted to leave the party and would be required to stay the
night. He testified that this was his “rule.” The deposition excerpt filed in opposition to the motion
included the following:

        [A]s we talked about having a party, the topic of drinking came up. I was concerned
        that there would be people drinking. I knew from my past experience with my son
        and with - - just my general knowledge of the kids’ behavior that some drank and
        some didn’t, and so I asked - - I talked with Ashley about that, what to do, how to
        deal with that, and she said that, and I agreed, that really whatever my wishes might
        be were irrelevant, that the kids that chose to drink would find a way to do so. I was
        concerned about if there was drinking, you know, that there would be the drinking
        and driving issue. I was worried about that happening. And so based upon that
        conversation and based upon my past experiences with the teenagers, I decided that
        the best thing - - the safest thing I could do would be to ask the kids to spend the
        night so that whether or not they drank they would not then go off driving. So
        Ashley was going to invite her close friends in the senior class, and she was told to
        tell them to come to the party, that there would be food and soft drinks and that in no
        event was anyone - - that everyone was invited and encouraged to spend the night and
        in no event - - if anybody drank, in no event were they to leave the property.

                                                      ****
        That was my rule.



        15
           Evidence at trial regarding these events cannot be considered in our review of the trial court’s summary
judgment decision. Because the defendants have not challenged the sufficiency of the evidence supporting the trial
court’s verdict, we need not set out the additional facts that may have come out at trial.

                                                        16
        Mr. Worley did not himself notify the guests of this requirement prior to the party, but
expected Ashley to. There were a number of children that attended the party, however, that were not
specifically invited by Ashley. At least some apparently knew or learned about the rule. Both
Biscan girls arrived intending to spend the night, and their parents were aware of those plans.

       Once at the party, some of the minor guests consumed alcohol in and around a barn which
contained a rec room. None of this alcohol was provided by the Worleys. Once the party was
underway, Mr. Worley became aware that some of the children brought beer, as he had expected
might happen.

        Mr. Worley also testified in his deposition that he was the only adult on the premises; that
he was in control of the premises; and that he was in charge of supervising the party. He
acknowledged that he furnished a place where the guests’ parents could reasonably expect there
would be a reasonable adult to supervise and chaperone the party. He testified that it was his intent
and that he undertook to “keep an eye on things and make sure nobody got hurt.” In furtherance of
that undertaking, he “just patrolled and walked around.” He did not make a point of speaking to
minors who were drinking to try to assess their condition and did not pick up anyone’s keys to
prevent them from driving until very late in the evening, around 2:00 a.m., after he was informed of
the accident.

        Mr. Worley spent most of his time in the house, watching TV in a central living room and
later “camping out” in an easy chair in a back room. He dozed off approximately a half hour before
he was awakened by sirens on the way to the accident.

                                              A. Duty

        “A duty, in negligence cases, may be defined as an obligation, to which the law will give
recognition and effect, to conform to a particular standard of conduct toward another.” Lindsey v.
Miami Dev. Co., 689 S.W.3d 856, 858-59 (Tenn. 1985); W. PAGE KEETON ET AL., PROSSER AND
KEETON ON THE LAW OF TORTS § 53 (5th ed. 1984). In this context, duty is simply a legal obligation
owed by a defendant to conform to a reasonable person standard of care for the protection of the
plaintiff against unreasonable risks of harm. Staples, 15 S.W.3d at 89; McCall v. Wilder, 913
S.W.2d 150, 153 (Tenn. 1995).

       The “imposition of a legal duty reflects society’s contemporary policies and social
       requirements concerning the right of individuals and the general public to be
       protected from another’s act or conduct.” Bradshaw v. Daniel, 854 S.W.2d at 870.
       “Indeed, it has been stated that ‘duty is not sancrosanct in itself, but is only an
       expression of the sum total of those considerations of policy which lead the law to
       say that the plaintiff is entitled to protection.’” Id. (quoting W. Keeton, Prosser and
       Keeton on the Law of Torts § 53 at 358 (5th ed. 1984)); accord Craig v. A.A.R. Realty
       Corp., 576 A.2d 688, 692 (Del. Sup. 1989) (duty is “frequently an expression by the
       court of evolving public policy.”)


                                                 17
McClung v. Delta Square Limited Partnership, 937 S.W.2d 891, 894-95 (Tenn. 1996).
        Over the years, courts have adopted principles to define the duty or standard of care
applicable to specific situations or relationships. As a general rule, all persons have a duty to use
reasonable care under the circumstances to refrain from conduct that will foreseeably cause injury
to others. Doe v. Linder Constr. Co., Inc., 845 S.W.2d 173, 178 (Tenn. 1992). However, individuals
do not ordinarily have a duty to act affirmatively to protect others from conduct other than their own.
Nichols, 844 S.W.2d at 661. In other words, one generally does not have a duty to control the
conduct of another so as to prevent that person from injuring a third party. Messer Griesham
Industries, Inc. v. Cryotech of Kingsport, Inc., 45 S.W.3d 588, 599 (Tenn. Ct. App. 2001); Lett, 60
S.W.3d at 99-100 (Tenn. Ct. App. 2001).

        Despite this general rule, such a duty may arise when a “special relation” exists between the
defendant and either (1) the person whose conduct threatens to cause harm or (2) the person exposed
to harm. Bradshaw, 854 S.W.2d at 871; Messer Griesham, 45 S.W.3d at 599; Lett, 60 S.W.3d at
99-100; Newton v. Tinsley, 970 S.W.2d 490, 492 (Tenn. Ct. App. 1997). By recognizing this
exception, Tennessee courts have adopted the Restatement (Second) of Torts § 315, which describes
the exception as arising where a special relation imposes a duty to control the third person’s conduct
or gives another person a right of protection. RESTATEMENT (SECOND ) OF TORTS, § 315.

        In subsequent sections, the Restatement lists and describes some of those special relations
giving rise to the general duty set out in § 315. These include parent and minor child, employer and
employee, property owner and guest. RESTATEMENT (SECOND ) OF TORTS §§ 316, 317, and 318; Lett,
60 S.W.3d at 100. Section 318 recognizes the relationship of a possessor of land and a person using
or carrying on an activity on that land with the possessor’s permission as creating a duty to control
the conduct of third persons to prevent foreseeable risks of harm. This duty applies where the
possessor of the land is present during its use and, therefore, has the ability and opportunity to
control the conduct of others on the property. RESTATEMENT (SECOND ) OF TORTS § 318, cmt. b.

        Tennessee courts have yet to specifically adopt Section 318. In only one case, however, has
the court expressly declined to adopt it.16 Wilkerson v. Altizer, 845 S.W.2d 744 (Tenn. Ct. App.
1992). In that case, this court noted that no Tennessee court has adopted the section or held that
owners of premises had a duty to control the conduct of persons on their property to prevent them
from acting negligently and declined to be the first to so hold. Id., 845 S.W.2d at 747-48. The
Wilkerson court also found that the adoption of Section 318 would impose a greater duty on private
hosts than our Supreme Court had been willing to place on the owners of business premises, relying




         16
            Other cases merely cite Wilkerson for the proposition that this state has not adopted Section 318, even where
that section is not at issue in the case. See e.g., Nichols, 844 S.W .2d at 662; Newton, 970 S.W .2d at 490. Other cases
list the property owner-guest relation as one included in the Restatement, without distinguishing it from the other special
relations. See, e.g., Lett, 60 S.W .3d at 100; Marr v. Montgomery Elevator Co., 922 S.W .2d 526, 529 (Tenn. Ct. App.
1996).

                                                           18
on Cornprost v. Sloan, 528 S.W.2d 188 (Tenn. 1975).17 The Tennessee Supreme Court in McClung,
937 S.W.2d 891, 899 (Tenn. 1996)18 has since overruled Cornprost, thus calling into question the
continuing validity of Wilkerson.

        The Tennessee Supreme Court has found that the social host-guest relationship is a special
relation that creates a duty to render aid to another in peril where such duty would not otherwise
exist. Lindsey, 689 S.W.2d at 859-60. While the duty at issue in Lindsey is different from the duty
at issue herein and in Restatement § 315, Lindsey certainly stands for the proposition that a social
host may have a duty to his or her guests that would not exist without that relationship.

         For two reasons we do not think that the resolution of the duty issue in this case depends
upon the adoption or rejection of Section 318. First, the list of recognized special relations set out
in the Restatement is not an exclusive one. Newton, 970 S.W.2d at 493. In addition, Tennessee has
adopted Section 315 of the Restatement, Lett, 60 S.W.3d at 99; Newton, 970 S.W.2d at 492, and our
courts have found that a special relation to either the individual whose conduct threatens to cause
harm or to the individual exposed to the harm creates an exception to the general rule that one does
not have a duty to control the conduct of a third person so as to prevent that person from injuring a
third party. Messer Griesheim, 45 S.W.3d at 599; Newton, 970 S.W.2d at 492. Our courts have
consistently held that for a duty to arise because of a special relation the defendant must have the
ability, capacity, means, or authority to control the other person. Lett, 60 S.W.3d at 100; Marr v.
Montgomery Elevator Co., 922 S.W.2d 526, 530 (Tenn. Ct. App. 1996); Newton, 970 S.W.2d at 493.

         Mr. Worley intended to exercise exactly the control that would have prevented Hughes
Brown from driving away from the party in an intoxicated state. He had, and believed he had, the
ability to exercise that control and had exercised that control in the past at parties given by his son.
He asserted the right to control when he imposed his “rule” that those minors who drank were to
spend the night as a condition of the use of his property.




         17
           In Wilkerson, the issue of the social host’s duty was raised in the context of the trial court’s refusal to instruct
the jury on Section 318, and this court held that the trial court’s refusal was not reversible error because the overall
charge included language regarding a host’s duty to exercise reasonable control over the conduct of his or her guests,
which was substantively the same as Section 318. Thus, it is arguable that the court’s refusal to adopt Section 318 was
not necessary to the resolution of the case and, therefore, dictum.

         18
           In Cornprost, the Supreme Court had held that businesses had no duty to protect their customers from criminal
acts of third parties unless they knew or had reason to know that such acts were occurring or about to occur on the
premises that posed imminent probability of harm to a customer. Cornprost, 528 S.W .2d at 198. In McClung, the Court
re-examined that holding, finding that it was two decades old and rendered with little case law on the subject to guide
the Court in its decision, but that numerous courts and commentators had considered the issue since Cornprost. The
Court discarded the Cornprost rule in favor of the majority position, as reflected in Section 433 of the Restatement
(Second) of Torts, that businesses have a duty to protect customers from foreseeable criminal acts and rejected the
Cornprost limitation on foreseeability. Id. 898-99. The Court specifically held that its balancing of factors approach
to a determination of the existence of a duty was to be applied.

                                                             19
        In this context, another well-settled principle must be considered, because this was not a
typical social host-guest situation, but instead involved minors. It has long been the law of this state
that individuals have a heightened duty of care regarding children. Townsley v. Yellow Cab Co., 145
Tenn. 91, 237 S.W. 58 (Tenn. 1922). In that case, the Supreme Court stated that persons who are
chargeable with a duty of care toward children must anticipate that children will act upon childish
instincts and impulses. Id., 145 Tenn. at 94, 237 S.W. at 58. The level of precaution necessary for
a very young child might differ from that for a teenager, Hawkins Co. v. Davis, 216 Tenn. 262, 391
S.W.2d 658 (Tenn. 1965), because the experience of the older child would make some conduct less
foreseeable. Nonetheless, teenagers, like younger children, are often heedless of dangers or warnings
and exercise less discretion in avoiding potential harm than adults. Thus, the reasonableness of
conduct toward such individuals must take into consideration these foreseeable weaknesses.

       Our legislature has determined that persons under the age of twenty-one are incompetent to
responsibly consume alcohol. There can be no doubt that the law attempts to protect minors, as well
as the general public, from the consequences of their consuming alcohol by prohibiting the
possession or purchase of alcohol by minors and the sale of alcohol to minors. As our Supreme
Court has stated:

       These broad prohibitions are intended not only to protect minors from the folly of
       their own actions, but are for the protection of members of the general public as well.
       They are directed to minors as a class in recognition of their susceptibilities and the
       intensification of dangers inherent in the consumption of alcoholic beverages, when
       consumed by a person lacking in maturity and responsibility.

Brookins, 624 S.W.2d at 550. Thus, the law recognizes both the dangers inherent in consumption
of alcohol by minors and their weaknesses in judgment.

        The more compelling reason why the applicability of Section 318 is not determinative is
because duty is a flexible concept and dependent upon the circumstances of the situation. The
Tennessee Supreme Court has in recent years consistently and repeatedly held that the proper
analytical framework for determining the existence or non-existence of duty is a balancing approach
based on principles of fairness and justice. See, e.g., Staples, 15 S.W.83 at 89; Sabir, 979 S.W.2d
at 308; Coln, 966 S.W.2d at 39; Turner v. Jordan, 957 S.W.2d 815, 818 (Tenn. 1997); McClung, 937
S.W.2d at 901.

        Because every person has a duty to act reasonably under the circumstances to protect others
against unreasonable risks of harm, the purpose of the balancing is to determine whether the risk of
harm to the plaintiff was unreasonable in the circumstances.

       In McCall v. Wilder, 913 S.W.2d 150 (Tenn. 1995), we observed that “[a] risk is
       unreasonable and gives rise to a duty to act with due care if the foreseeable
       probability and gravity of harm posed by defendant’s conduct outweigh the burden
       upon defendant to engage in alternative conduct that would have prevented the


                                                  20
        harm.” McCall v. Wilder, 913 S.W.2d at 153. We have also noted that several
        factors are to be considered in deciding whether a risk is an unreasonable one,
        thereby giving rise to a duty. “Those factors include the foreseeable probability of
        the harm or injury occurring; the possible magnitude of the potential harm or injury;
        the importance or social value of the activity engaged in by defendant; the
        usefulness of the conduct to defendant; the feasibility or alternative, safer conduct
        and the relative costs and burdens associated with that conduct; the relative
        usefulness of the safer conduct; and the relative safety of alternative conduct.” Id.
        at 153.

McClung, 937 S.W.2d at 901.

        The question of whether Mr. Worley owed a duty to Jennifer Biscan to prevent Hughes
Brown from driving in an intoxicated state after having consumed beer at the party, with or without
a passenger, or to prevent Jennifer from riding in the car with Hughes Brown must be answered by
balancing the degree of foreseeability of harm against the burden upon Mr. Worley to avoid the harm
by acting differently. Id. at 901. The degree of foreseeability of harm and the magnitude of that
potential harm must be balanced against the onerousness of the burden involved in alternative
conduct. “Of course, a duty of care is dependent upon foreseeability.” Pittman v. Upjohn, 890
S.W.2d 425, 431 (Tenn. 1994).

        Applying the relevant factors to the circumstances presented in this case, it is clear that it was
foreseeable that a minor guest who drank at the party would become intoxicated and that if an
intoxicated minor drove a car, there would be an accident. The potential for resulting harm to the
driver, any passengers, and other motorists was great. Regarding the possible magnitude of potential
harm, the Supreme Court recently stated:

        We need look no further than the all too common example of DUI-related accidents
        to appreciate the possible magnitude of harm or injury that can result from an
        impaired driver. Deaths and serious injuries tragically occur every day as the result
        of impaired drivers who are operating motor vehicles on our roads and highways. In
        addition to the devastation such accidents can wreak on individuals and families, our
        society also incurs substantial costs (both human and economic) as a result of
        impaired drivers.

Burroughs v. Magee, 118 S.W.3d 323, 332 (Tenn. 2003).

         On the other side of the equation, the burden placed on Mr. Worley to prevent the harm
caused by an intoxicated minor driver leaving Mr. Worley’s home was not onerous. He himself
devised a plan which merely required him to enforce the rule he attempted to impose. He only had
to retrieve car keys or make the cars inaccessible. Of course, he also could have banned alcohol or
refused to have the party.



                                                   21
         Mr. Worley does not argue that injury to Jennifer was not foreseeable or that alternative
conduct on his part would have been onerous. Instead, he relies upon generalized principles limiting
social host liability, including authority from other states. We have carefully and throughly reviewed
the cases relied upon by Mr. Worley as well as those argued by the Biscans. In addition, we have
conducted our own research, consulting additional cases from other states and numerous law review
and other articles. Suffice it to say that, while interesting and educational, that research provided
little guidance for resolution of the case before us. The material reviewed compels the conclusion
that Tennessee concepts of duty must be applied to the facts of this case and that our Supreme Court
has told us how to apply those concepts.

        Based upon our analysis of those factors, we conclude that the foreseeability and gravity of
harm greatly outweighed any burden on Mr. Worley to take action to prevent the harm. In addition
to the factors relevant to the balancing approach set out above, considerations of public policy are
also important in determining whether a duty of care existed in a particular case. Bain v. Wells, 936
S.W.2d 618, 625 (Tenn. 1997); Bradshaw, 854 S.W.2d at 870. As our Supreme Court has stated,
duty reflects society’s requirements and contemporaneous public policy regarding the entitlement
of individuals or the general public to protection from another’s conduct. Estate of Amos v.
Vanderbilt University, 62 S.W.3d 133, 138 (Tenn. 2001); McClung, 937 S.W.2d at 894. In Nichols,
this court observed that future exceptional cases might cause inroads into the rule that a defendant
owes no duty to control the conduct of another person, specifically stating, “The public’s concern
over the tragic epidemic of injury and death caused by drunk drivers may very well provide some
of these exceptional cases.” 844 S.W.2d at 662.

        There can be no question that the public policy of this state is to lessen the instances of
driving while intoxicated. Statutory changes regarding punishment and consequences of violating
the prohibition on driving while intoxicated clearly demonstrate the seriousness of the commitment
to eradicating this threat to public safety. There can also be no question that intoxicated minor
drivers pose a serious threat to their own safety and that of others.19 Our state’s public policy is to
eliminate this danger.

        Imposing a duty to act reasonably to prevent driving by an intoxicated minor in a situation
where the adult defendant has the authority and opportunity to take non-onerous action to preclude
that driving furthers such public policy.20 We find Mr. Worley owed a duty of reasonable care under
the circumstances to Jennifer Biscan.


         19
            For a thorough discussion of the statistical evidence regarding the consequences of DUI-related and underage-
DUI-related incidents, see A. Easley, Vendor Liability for the Sale of Alcohol to an Underage Person, 21 C AM PB . L.
R EV . 277, 291-300 (1999).

         20
            W e recognize an apparent anomaly if an adult host who served alcohol to a minor could not be liable because
of the Dram Shop Act, but a host who acted with good intentions as Mr. W orley did could face liability. W e simply note
that the case before us does not involve a defendant who served alcohol to minors, and we are not called upon to address
that situation. Further, allowing an intoxicated minor to drive when it could have been prevented is a cause of the injury
separate from and additional to the intoxication.

                                                           22
                                      B. Assumption of Duty

        The Biscans argue that whether or not a duty existed under common law, Mr. Worley
voluntarily assumed a duty and then failed to perform that assumed duty with reasonable care.
Liability can be imposed for negligent performance of a voluntary undertaking. Stewart v. State, 33
S.W.3d 785, 793 (Tenn. 2000). The question of whether a person has assumed a duty to act is a
question of law, at least where the material facts giving rise to the duty are undisputed. Id. at 793.
Thus, this issue is appropriate for resolution by summary judgment if the material facts are
undisputed.

         “One who assumes to act, even though gratuitously, may thereby become subject to the duty
of acting carefully.” Id., quoting Marr, 922 S.W.2d at 529. See also Lett, 60 S.W.3d at 104; Nidiffer
v. Clinchfield Railroad Co., 600 S.W.2d 242 (Tenn. Ct. App. 1980). Whether Tennessee’s version
of this well-settled rule equates to an adoption of § 324A of the Restatement (Second) of Torts is not
entirely clear. See Messer Griesham, 45 S.W.2d at 604; Lett, 60 S.W.3d at 104; Marr, 922 S.W.2d
at 529; Downen, 2003 WL 2002411, at * 6. Section 324 provides that one who undertakes to render
services to another which he should recognize as necessary for the protection of a third person is
subject to liability for physical harm to that third person resulting from his failure to exercise
reasonable care, if such failure increases the risk of harm. Regardless of whether Tennessee has
specifically adopted Section 324, one who assumes to act assumes a duty to act with reasonable care.
Messer Griesham, 45 S.W.2d at 604.

        In Downen, this court faced the question of assumption of duty in a similar fact situation.
In that case, the adult hosts of a party where they had furnished alcohol to minors began taking up
car keys at some point, but discontinued the practice as the night wore on and as they became more
intoxicated themselves. The court determined that since there was evidence that the defendants
recognized the hazards of allowing teenagers to drive while intoxicated and this concern led them
to voluntarily assume the responsibility of collecting ignition keys, there was sufficient evidence to
withstand summary judgment on the issue of duty. Downen, 2003 WL 2002411, at * 6.

        In the case before us, Mr. Worley did not actually take up any keys. Nonetheless, his own
deposition testimony established his undertaking and intent with regard to safeguarding the guests
and the general public. Consequently, the evidence before the court at the summary judgment stage
was sufficient for it to conclude that Mr. Worley voluntarily assumed a duty to ensure that minors
who had been drinking did not leave the party by driving.

        Because the law imposed a duty upon Mr. Worley and/or because he voluntarily assumed a
duty, the trial court properly denied his motion for summary judgment. It was left to the jury to




                                                 23
decide if he breached the duty of reasonable care.21

                                   IV. Issues Regarding Fault of Each Party

        The defendants have raised a number of issues that can generally be described as relating to
the jury’s allocation of fault among the parties. The first deals with whether the defendants could
be held liable to any extent.

                                               A. Intervening Cause

        The trial court instructed the jury on how to allocate fault among the parties whose
negligence the jury determined contributed to Jennifer’s injuries. In addition to those thorough
instructions, Mr. Worley requested that the court also include an instruction on intervening cause.
In arguing for inclusion of the instruction, counsel for Mr. Worley stated that even if Mr. Worley had
been negligent, “the negligent acts of Jennifer and Hughes were the proximate cause of the accident.
That would break the chain of Paul Worley . . .”

          The trial court refused to include that instruction, and on appeal Mr. Worley asserts that
decision was erroneous. Trial courts should give requested jury instructions where those instructions
are supported by the evidence, embody the party’s theory, and are correct statements of the law.
Otis, 850 S.W.2d at 445. Conversely, a trial court can refuse to give a requested charge to the jury
if it is not supported by the evidence, its substance is already covered in the general charge, or it is
incorrect or incomplete in any respect. Ingram v. Earthman, 993 S.W.2d 611, 635 (Tenn. Ct. App.
1998). Only when the denial of a requested instruction that could have been given under the
previously stated rules prejudices the rights of the requesting party must this court vacate the
judgment. Souter v. Cracker Barrel Old Country Store, Inc., 895 S.W.2d 681, 684 (Tenn. Ct. App.
1994).

        The instruction requested by Mr. Worley was based upon the doctrine of independent
intervening cause which, where applicable, will relieve a negligent actor from liability. Separate and
distinct sequential acts by different defendants may be contributing causes of an injury, but the chain
of legal causation between the first negligent act and the eventual injury may be broken by a new,
independent, intervening cause. McClenahan v. Cooley, 806 S.W.2d 767, 775 (Tenn. 1991); Waste
Management, Inc. of Tennessee v. South Cent. Bell Tel. Co., 15 S.W.3d 425, 432 (Tenn. Ct. App.
1997). The intervening cause doctrine has been called a common-law liability-shifting device.
Waste Management, Inc., 15 S.W.3d at 432.


         21
           At trial, Mr. W orley moved for a directed verdict on the allegations of negligence per se and the request for
punitive damages. Because the jury found that M r. W orley was not liable for punitive damages, that issue is moot. Mr.
W orley appeals the denial of directed verdict with regard to negligence per se. Those claims were alleged as one of three
alternative sources for the duty owed by Mr. W orley. Because we have found that the other two sources were sufficiently
alleged and proved to allow Mr. W orley’s negligence to go to the jury, and because the jury’s general verdict of
negligence on his part could have been based upon its determination that he breached either the duty imposed upon him
by law or the duty he voluntarily assumed, or both, we need not reach the negligence per se issues.

                                                           24
        Simply stated, the doctrine provides that a negligent actor will be relieved from liability when
a new, independent and unforeseen cause intervenes to produce a result that the negligent actor could
not have reasonably foreseen.

       [A]n independent intervening cause breaks the chain of proximate causation and
       thereby precludes recovery. The law is equally clear, however, that ‘[a]n intervening
       act, which is a normal response created by negligence, is not a superseding,
       intervening cause so as to relieve the original wrongdoer of liability, provided the
       intervening act could have reasonably been foreseen and the conduct [of the original
       wrongdoer] was a substantial factor in bringing about the harm.’ . . . Accordingly,
       ‘an intervening act will not exculpate the original wrongdoer unless it is shown that
       the intervening act could not have been reasonably anticipated.’

White v. Lawrence, 975 S.W.2d at 529, quoting McClenahan, 806 S.W.2d at 775.

         Thus, foreseeability is the critical question in an analysis of intervening cause. “The test of
liability under the law of intervening cause requires a person to anticipate or foresee what usually
will happen.” Fly v. Cannon, 836 S.W.2d 570, 574 (Tenn. Ct. App. 1992).

        In the case before us, Mr. Worley asserts that the intervening acts were Hughes Brown’s
intoxication and decision to drive and the decision by Jennifer Biscan to leave the party with the
intoxicated Brown. Not only do we believe that these acts were foreseeable by Mr. Worley, but his
own testimony establishes that he anticipated that minors would drink alcohol at the party and would
drive afterward if allowed to. He was concerned about the consequences of their drinking and then
driving. That concern prompted him to impose, although ineffectively, the rule requiring attendees
who drank to spend the night. He should have reasonably anticipated the danger to an intoxicated
minor driver and to any minor passengers of that driver. His testimony establishes that he did
anticipate that and other potential dangers.

        Similarly, Hughes Brown argues on appeal that reasonable minds could find that Jennifer
Biscan’s negligent decision to accept a ride with him constituted an intervening or superseding cause
of her injuries. Of course, to be an intervening cause, the negligent act must occur between the
original tortfeasor’s negligence and the injury. Jennifer’s decision to become Hughes’s passenger
came before, not after, Hughes Brown’s negligent driving that resulted in the accident and Jennifer’s
injuries.

       Consequently, the facts of this case do not support a defense of independent intervening
cause that would relieve either Mr. Worley or Hughes Brown of liability for their negligent acts.
Accordingly, the trial court properly declined to give the requested instruction.




                                                  25
                              B. Allocation of Fault to Jennifer Biscan

        Another group of issues raised by the defendants involves Jennifer Biscan’s relative fault.
On appeal the defendants assert that certain evidentiary and jury instruction decisions by the trial
court were erroneous. It is important to note that the jury allocated 15% of the fault for her injuries
to Jennifer’s own negligence. Thus, the implication of defendants’ arguments is that the jury would
have or may have allocated a greater percentage of fault to Jennifer if the trial court’s rulings were
otherwise. For purposes of the following discussion, it is also important to note that the defendants
have consistently identified Jennifer’s negligence as her decision to get into the car with Hughes
Brown, who was intoxicated.

        It is well settled that passengers in motor vehicles have a duty to exercise reasonable or
ordinary care for their own safety. Cole v. Woods, 548 S.W.2d 640, 643 (Tenn. 1977); Harrison v.
Pittman, 534 S.W.2d 311, 315 (Tenn. 1976); Schwartz v. Johnson, 152 Tenn. 586, 280 S.W.3d
(1926); Grandstaff v. Hawks, 36 S.W.3d 482, 492 (Tenn. Ct. App. 2000); Brown v. Chesor, 6
S.W.3d 479, 482 (Tenn. Ct. App. 1999); Mansfield v. Colonial Freight Sys., 862 S.W.2d 527, 531
(Tenn. Ct. App. 1993). This duty includes the duty to refrain from riding in an automobile operated
by an intoxicated or reckless driver. Cole, 548 S.W.2d at 643; Chesor, 6 S.W.3d at 482; Mansfield,
862 S.W.2d at 531; Harvey v. Wheeler, 57 Tenn. App. 642, 646, 423 S.W.2d 285 (1967).

        Before Tennessee’s adoption of comparative fault, a passenger’s negligence in riding with
an intoxicated driver could preclude any recovery on the basis of contributory negligence or implied
assumption of the risk. Mansfield, 862 S.W.2d at 531. Under the law as it existed then, a passenger
who knowingly rode with an intoxicated driver could not, as a general matter, recover for injuries
caused by the intoxicated driver’s negligence because of the passenger’s own negligence in failing
to avoid a known risk. Wilson v. Tranbarger, 218 Tenn. 208, 227, 402 S.W.2d 449, 457 (1965);
Hicks v. Herbert, 173 Tenn. 1, 6, 113 S.W.2d 1197, 1199 (1938); Schwartz, 152 Tenn. at 592, 280
S.W. at 33; Harvey, 57 Tenn. App. at 646, 423 S.W.2d at 285.

        Under comparative fault principles applicable to this case, a plaintiff’s negligence in failing
to act reasonably is no longer a complete bar to recovery for injuries from a negligent defendant.
Eaton v. McLain, 891 S.W.2d 587, 592 (Tenn. 1994); Perez v. McConkey, 872 S.W.2d 897, 905
(Tenn. 1994); McIntyre v. Balentine, 833 S.W.2d 52, 56-57 (Tenn. 1992). Consequently, as with
other types of plaintiffs, the reasonableness of the passenger’s conduct in light of the known risk
associated with riding in a car with an intoxicated driver must be compared with the negligence of
the driver and others. Spinmaker’s, 878 S.W.2d at 939; LaRue, 966 S.W.2d at 427.

        Whether a passenger was negligent, or failed to use reasonable care, is measured by the
standard of whether the passenger “knew or should have known of the driver’s intoxication at the
time the guest-passenger volunteered to ride in the automobile.” Mansfield, 862 S.W.2d at 531,
quoting Harvey v. Wheeler, 57 Tenn. App. at 646, 423 S.W.2d at 285. The reasonableness of the
passenger’s decision to ride with the driver is a question left to the trier of fact. Chesor, 6 S.W.3d
at 483; LaRue, 966 S.W.2d at 426. The passenger’s conduct is measured by that of an ordinarily


                                                  26
prudent person in the same circumstances. Chesor, 6 S.W.3d at 482-83; Harvey, 57 Tenn. App. at
647, 423 S.W.2d at 285.

        In the case before us, the jury considered the evidence and concluded that Jennifer’s decision
to ride with Hughes Brown was not reasonable under the circumstances and, consequently, she acted
negligently. There is no challenge to this determination.

         Once the jury decides that the plaintiff as well as the defendant(s) were negligent, the
allocation of fault for the injuries among the negligent parties is a question of fact within the jury’s
province. The Supreme Court of Tennessee has made it clear that the question of how to apportion
fault among the parties is ultimately dependent upon the circumstances of the case and one that is
left to the jury’s common sense and experience when the jury is properly instructed on the relevant
factors. Eaton, 891 S.W.2d at 593. The Court has also explained some of the factors to be
considered:

       . . . [T]he percentage of fault assigned to each party should be dependent upon all the
       circumstances of the case, including such factors as: (1) the relative closeness of the
       causal relationship between the conduct of the defendant and the injury to the
       plaintiff; (2) the reasonableness of the party’s conduct in confronting a risk, such as
       whether the party knew of the risk, or should have known of it; (3) the extent to
       which the defendant failed to reasonably utilize an existing opportunity to avoid the
       injury to the plaintiff; (4) the existence of a sudden emergency requiring a hasty
       decision; (5) the significance of what the party was attempting to accomplish by the
       conduct, such as an attempt to save another’s life; and (6) the party’s particular
       capacities, such as age, maturity, training, education, and so forth.

Id. at 592 (footnotes omitted). The defendants herein have not directly attacked the jury’s
apportionment.

                                               1. Facts

        Because of her injuries Jennifer was unable to remember much of the party or any of the
details concerning her decision to ride with Hughes Brown. Jennifer testified at trial primarily
regarding her life and activities after her injuries. She was not questioned about the events leading
up to the accident, and the defendants did not cross-examine her at all. Instead, part of her pre-trial
deposition was read into evidence.

        The jury did hear evidence that for some years prior to the accident Jennifer suffered from
anxiety, accompanied by panic attacks. At the party, Jennifer encountered her former boyfriend’s
new girlfriend and was upset by their interaction. She left the area where most of the group had
gathered and ended up getting into a parked car occupied by some boys she knew. Something
happened in the car that made her uncomfortable. She got out of the car and ran into her longtime
friend Hughes Brown.


                                                  27
        Hughes was about to leave the party to get home by his 11:30 p.m. curfew. Although
Jennifer came to the party with the intention of spending the night, she now wanted to leave.
According to Hughes, Jennifer asked him to give her a ride. Hughes testified that after she got in
the car Jennifer asked him how many beers he had drunk, and he told her at least six.22

        While there was testimony from some party goers that Hughes Brown appeared intoxicated
to them before he left the party, others who saw and spoke with him testified he did not appear
intoxicated. Further, the law enforcement and emergency personnel who first appeared on the scene
of the accident testified that Hughes Brown did not appear intoxicated, but instead appeared coherent
and oriented, and gave no signs of intoxication until subjected to a field sobriety test. A series of
such tests revealed significant impairment and led to Hughes’s immediate arrest for driving under
the influence.

        Hughes Brown testified that he consumed two beers before he went to the party. After he
got there, he got a twelve-pack of beer from Dana Biscan, as previously arranged. He carried this
beer around during the party. He admitted drinking seven or eight beers. After the accident, Hughes
threw a partial carton of beer over the rail, and the law enforcement officer on the scene found the
box with five or six unopened cans of beer in it.

         In part of her deposition read to the jury, Jennifer testified that she knew the effects of
alcohol. Her father had had discussions with Jennifer about alcohol. Information about alcohol and
its effects had been given to the students in her school.

       Because the jury found Jennifer negligent and allocated fault to her, it obviously found the
above-described evidence sufficient to determine that Jennifer knew or should have known that
Hughes Brown was intoxicated when she got in the car with him.

                            2. Jennifer’s History With Consumption of Alcohol

        The defendants sought to introduce evidence of Jennifer Biscan’s consumption of alcohol
at times before the day of the party, primarily through the testimony of other teenagers who had seen
Jennifer drink in the past. The Biscans sought to prevent the introduction of such evidence through
a motion in limine requesting the exclusion of evidence of Jennifer’s history of alcohol




         22
           The Biscans question the credibility of this statement based on other statements made by Hughes that were
refuted by physical evidence. For example, Hughes also testified that after he got into the car he got out two beers,
handed one to Jennifer, who opened it, and kept one for himself, which he opened and began drinking. No personnel
at the scene of the accident found any opened cans of beer in the car or in the vicinity, and there was no evidence of
recently spilled beer in the car or on the occupants. In any event, the jury is the arbiter of credibility. The jury herein
was able to assess this statement along with other testimony.

                                                           28
consumption.23

       Ultimately, the trial court determined that Jennifer Biscan’s knowledge of the effects of
alcohol was relevant to the reasonableness of her decision to accept a ride with Mr. Brown when she
knew that he had been drinking. The trial court allowed evidence on that issue, but determined that
Jennifer’s own personal prior drinking experience was not relevant and, even if relevant, was more
prejudicial than probative. The proposed testimony was preserved through jury-out proffers.24

        On appeal, the defendants assert that the trial court’s refusal to allow them to “fully develop”
Jennifer Biscan’s history with regard to her consumption of alcohol prior to the accident was
reversible error. They argue that her history with alcohol was relevant to the reasonableness of her
decision to accept a ride with an intoxicated Hughes Brown. In particular, they rely on two of the
factors enumerated in Eaton: (1) whether the party knew or should have known of the risk and (2)
the parties’ particular capabilities, such as age, maturity, training, education.

        The defendants primarily rely on two cases for the proposition that a minor’s prior experience
in drinking alcohol is relevant. In Brookins, 624 S.W.2d 547, a minor who illegally purchased
alcoholic beverages sued the store where he purchased the beverages and the restaurant where he
drank a beer for injuries he received in an accident resulting from the negligence of the driver, an
intoxicated friend under the legal age for drinking who had shared in the alcohol. The minor plaintiff
argued that if he had not been drinking himself, he would not have ridden with his intoxicated friend.
He argued that his own drinking diminished his capacity to exercise reasonable care for his safety
and prevented him from realizing the seriousness of the danger in riding with his intoxicated friend.
The Supreme Court held that because the plaintiff was a minor, his judgment and capacity to act
responsibly was put at issue. The Court held that minority itself, with its implicit lack of capacity
and judgment, was sufficient to defeat summary judgment “predicated upon the conduct of the
plaintiff after he purchased the alcoholic beverages.” Id. at 550. Turning to the factual question of

         23
            At the hearing on the motions, counsel for Hughes Brown argued that Jennifer’s prior experience with alcohol
was relevant “to show what she knew or should have known about the effects of alcohol” because Mr. Brown’s primary
defense was “that Jennifer Biscan was at fault and negligent for becoming a passenger in a vehicle with a person she
knew was drinking.” Counsel for Mr. Brown argued that he wanted to be able to prove that “at the time she accepted
a ride with Hughes Brown to leave the party, that she could recognize . . . That she knew the signs of alcoholic
consumption.” On the other side, counsel for Jennifer Biscan argued that while the defendants could inquire into how
much Jennifer drank on the night of the party, whether she was intoxicated then, how much Hughes Brown had to drink
that night, and whether Jennifer had ever seen Hughes Brown having trouble driving before, her personal consumption
of alcohol prior to the day of the accident was not relevant and was highly prejudicial. The Biscans’ counsel argued that
the defendants intended to portray Jennifer as a party girl with prejudicial effect on her credibility and on her recovery
of damages. He also relied on Tenn. R. Evid. 609 as precluding evidence of prior bad acts, other than convictions of
crime, for purposes of attacking a witness’s credibility.

         24
           Outside the presence of the jury, both Mr. W orley and M r. Brown proffered testimony by several of Jennifer
Biscan’s classmates and fellow attendees of the party at the W orley home regarding the frequency of Jennifer Biscan’s
prior alcohol consumption. Of the nearly ten witnesses, only a handful were able to recall any specific instances in which
Jennifer Biscan consumed alcohol prior to the day of the party.



                                                           29
the plaintiff’s capacity to act responsibly, the Court noted that the only evidence in the record at the
summary judgment stage showed that the minor plaintiff had no experience with alcohol and,
therefore, had no reason to suspect he and his friend would become intoxicated on the amount of
alcohol purchased.

       The Brookins holding is based on two principles. The first is that a person who voluntarily
becomes intoxicated can be found negligent if his or her conduct does not meet the standard of care
required of a sober person; voluntary intoxication does not relieve a person of his or her own
negligence. Kirksey, 739 S.W.2d at 235; Russell v. Smith, No. 88-366-II, 1989 WL 71045, at *2
(Tenn. Ct. App. June 30, 1989) (no Tenn. R. App. P. 11 application filed). The second is that before
a minor’s intoxication can be considered voluntary, the minor must be shown to have had the
capacity to act responsibly in deciding whether to consume the alcohol. Brookins, 624 S.W.2d at
550; Russell, 1989 WL 71045, at *2.

         Russell involved a minor who was killed when he ran out into a highway while intoxicated
and was hit by traffic. His parents brought a wrongful death action against the owners of the liquor
store where the minor allegedly purchased the alcohol. This court concluded that the jury decided
that it was the minor’s willful consumption of alcohol, not its sale, that was the cause of his death.
Because one who becomes voluntarily intoxicated may be held liable for his conduct, and because
the deceased was a minor, the determinative question was whether the deceased minor had the
capacity to become intoxicated voluntarily. 1989 WL 71045, at * 2. The court concluded that there
was ample evidence of the minor’s prior consumption of alcohol and prior drunkenness from which
the jury could have concluded that the minor had the capacity to realize the consequences of drinking
the amount of alcohol he consumed on the night in question. Consequently, the jury could have
concluded that the minor’s intoxication was voluntary and, therefore, he was contributorily negligent.

        A third case cited by defendants, Kirksey, 804 S.W.2d 68, involved a wrongful death claim
for the death of an adult from the effects of ten or more “Zombies” consumed, on a bet, within a
short period of time. The owner, bartender, and waitress from the bar serving the deceased were
sued, along with the person who waged the bet with the deceased. The deceased’s contributory
negligence was an issue. The deceased’s parents argued on appeal that it was error for the trial court
to admit evidence of the deceased’s prior use and abuse of alcohol and drugs. This court held
otherwise, and stated that in a wrongful death action (in that case involving death from consumption
of the alcohol itself), “a deceased’s personal habits as to sobriety are admissible.” Id. at 74.

        All these cases involved the question of voluntary intoxication, and prior drinking experience
was relevant to that issue. The decision to ride with an intoxicated driver, however, is different from
the decision to drink alcohol. While there was evidence indicating Jennifer drank something at the
party, a test taken at the hospital revealed her blood alcohol level to be only .032.25 The defendants
do not assert that Jennifer’s consumption of alcoholic beverages at the party had any effect on her


         25
           There was some evidence this result could have been attributed to medication given her upon her arrival at
the hospital and before the blood alcohol test.

                                                         30
decision to ride with Hughes Brown. To the contrary, they specifically argued to the trial court that
Jennifer’s alcohol consumption on the night of the accident was not relevant “except for the fact that
she was sober and even had a better chance to understand.”

        Because the defendants herein do not attempt to argue that Jennifer’s drinking of alcoholic
beverages at the party affected her judgment in riding with Hughes Brown, the cases regarding
voluntary intoxication are not applicable. Prior knowledge of the effect of alcohol on one’s self is
relevant to the decision to drink and to the voluntariness of intoxication. Knowledge of the effects
of alcohol on another’s ability to drive is not dependent on personal experience with alcohol. We
note that defendants did not examine Jennifer with regard to her prior observation of Hughes Brown
drinking or operating a car after drinking.

         On appeal, the Biscans assert that, to the extent the proffered evidence that Jennifer may have
consumed alcohol on prior occasions was probative of her knowledge of alcohol, it was merely
cumulative to other evidence relevant to that issue. In light of the jury’s finding that Jennifer was
negligent, with the necessary implication therefrom that she knew or should have known Hughes
Brown was intoxicated, we agree with the Biscans’ position. Obviously, the jury heard sufficient
evidence of Jennifer’s knowledge of the effects of alcohol to cause it to determine she was partially
at fault for her injuries.

       Because other evidence relevant to Jennifer’s assessment of Hughes’s level of intoxication
and the dangers associated therewith was presented, the Biscans assert the proffered evidence was
properly excluded because its potential unfair prejudice outweighed its probative value, relying on
Tenn. R. Evid. 403.26 In applying Rule 403, a trial court must engage in a balancing process. White
v. Vanderbilt Univ., 21 S.W.3d 215, 227 (Tenn. Ct. App. 1999).

         As discussed above, the probative value of testimony that Jennifer had consumed alcoholic
beverages in the past was, at best, minimal on the issue of whether she knew or should have known
of the risks associated with riding with Hughes Brown. Its potential prejudice, however, is obvious.
Defendants’ attempts to portray Jennifer as previously reckless with regard to her own consumption
of alcohol would have confused that prior conduct with the only basis upon which the allegations
of negligence on her part rested: the decision to accept a ride with Hughes Brown.

        Having reviewed the record, we conclude that the trial court did not exceed or abuse its
discretion in excluding the proffered evidence. State v. Gilliland, 22 S.W.3d 266 (Tenn. 2000);


         26
           They also argue that Tenn. R. Evid. 608(c), dealing with evidence of character or conduct of a witness relevant
to the witness’s truthfulness, precludes admission of the proffered evidence. That rule provides:

         Evidence of specific instances of conduct of a witness committed while the witness was a juvenile is
         generally not admissible under this rule. The court may, however, allow evidence of such conduct of
         a witness other than the accused in a criminal case if the conduct would be admissible to attack the
         credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair
         determination in a civil action or criminal proceeding.

                                                           31
Herbert ex rel. Herbert v. Brazeale, 902 S.W.2d 933 (Tenn. Code App. 1995). It properly
considered the relevance, probative value, and prejudice of the evidence and ruled within the
discretion granted in Rule 403. See Richardson v. Miller, 44 S.W.3d 1 (Tenn. Ct. App. 2000). We
affirm the trial court’s grant of the motion to exclude the proffered evidence regarding Jennifer
Biscan’s prior history of alcohol consumption.

                       3. Juvenile Court Records Regarding Jennifer Biscan

         One specific area of evidence regarding Jennifer Biscan’s prior experience with alcohol
consumption that the defendants wanted to introduce involved her juvenile record, including a
juvenile court adjudication suspending her driver’s license. The trial court granted the Biscans’
motion to exclude that evidence, specifically excluding “testimony regarding Jennifer Biscan’s prior
juvenile court record and the suspension of her driver’s license.” The record before us includes only
a copy of a juvenile court order that was marked for identification. In a jury-out proffer, Jennifer’s
father testified that he was aware that Jennifer had received juvenile court citations on two occasions
prior to the accident. He explained the fact situations surrounding the citations, as he understood
them, and neither involved Jennifer actually drinking alcohol. With regard to the second, which
apparently resulted in the adjudication also proffered, Mr. Biscan was angry with Jennifer because
she allowed a boy in her car with a can of beer, even though her father had told her not to be around
people who drink. Consequently, Mr. Biscan would not hire a lawyer for Jennifer and required her
to go to court and “take her punishment.” The defendants have referred us to no other proffers of
evidence they assert was wrongly excluded.

        The defendants argue that “the facts underlying” the juvenile court citations and the loss of
her driver’s license were important evidence “of Jennifer Biscan’s history of alcohol possession and
consumption.” In addition, they argue that Jennifer’s failure to heed her father’s advice to refrain
from consuming alcohol after the citations was “relevant to the issues of her experience with alcohol
and maturity level at the time she accepted a ride with an intoxicated Hughes Brown.” Thus, the
defendants make essentially the same argument here as they made with regard to Jennifer’s history
of personal alcohol consumption. Again, the argument does not distinguish between Jennifer’s
negligence in riding with Hughes Brown and her conduct in drinking at the party to a small enough
degree that the defendants do not argue it affected her judgment.

        On appeal, the Biscans assert that the trial court’s order was proper based on Tenn. Code
Ann. § 37-1-133(b) and Tenn. R. Evid. 608(c) & 609(d) and also argue that the proffered evidence
was irrelevant, unfairly prejudicial, confusing, and would have been misleading to the jury.

      Tenn. Code Ann. § 37-1-133(b) bars the admission of juvenile adjudications and evidence
adduced in juvenile court hearings in subsequent proceedings. It states:

       The disposition of a child and evidence adduced in a hearing in juvenile court may
       not be used against such child in any proceeding in any court other than a juvenile
       court, whether before or after reaching majority, except in dispositional proceedings


                                                  32
         after conviction of a felony or the purposes of a pre-sentence investigation and report.

Tenn. Code Ann. § 37-1-133(b) (emphasis added). This statute would clearly prohibit the
introduction of the adjudication proffered by the defendants herein and any testimony regarding the
evidence adduced in juvenile court. The statutory exception clearly does not apply in the case herein.
See State v. Stockton, 733 S.W.2d 111, 112 (Tenn. Crim. App. 1986) (holding that a juvenile’s
record may be considered “in dispositional proceedings after conviction of a felony for the purpose
of a pre-sentence investigation and report”).27

        The defendants provide no explanation as to why Tenn. Code Ann. § 37-1-133(b) should not
apply, instead merely arguing that Jennifer’s history with alcohol, including the juvenile court record,
is relevant to assessing her negligence. They also argue that the holding in Russell v. Smith, supra,
allows for the introduction of the prior juvenile adjudication. In Russell, the jury considered the fact
that a minor had previously become so intoxicated that he was arrested by the police and taken to
a juvenile detention center as part of its determination of whether the minor had the capacity to
become voluntarily intoxicated. Id. at *2. Russell is distinguishable in that there was apparently no
attempt to introduce the actual juvenile court disposition or facts from the hearing.

      In addition to the statute, the rules of evidence indicate a reluctance to allow the use of bad
conduct as a juvenile or a juvenile court record. For example, Tenn. R. Evid. 609(d)28 provides:

         Evidence of juvenile adjudications is generally not admissible under this rule. The
         court may, however, allow evidence of a juvenile adjudication of a witness other than
         the accused in a criminal case if conviction of the offense would be admissible to
         attack the credibility of an adult and the court is satisfied that admission in evidence
         is necessary for a fair determination in a civil action or criminal proceeding.

        In addition to the specific protection given by the statute and the rules to juvenile records,
the evidence sought to be introduced herein is still subject to the probative value - prejudicial effect
balancing of Tenn. R. Evid. 403. For the same reasons we concluded that the trial court did not err
in excluding evidence relating to Jennifer’s prior consumption of alcohol, we find that the trial court
acted within its discretion in excluding the juvenile court adjudication and proffered testimony.




         27
          Our courts have adopted another exception to the general rule expressed in the statute. That exception allows
impeachment of a character witness, at least one for a defendant in a criminal case, through questioning of the witness’s
knowledge of juvenile charges against the defendant, but is subject to a number of limitations. Stepheny v. State, 570
S.W .2d 356, 359 (Tenn. Crim. App. 1987); State v. Sexton, No. E2000-01779-CCA-R3-CD, 2002 W L 1787946, at *13-
16 (Tenn. Crim. App. Aug. 2, 2002). Defendants have not argued that this exception applies.

         28
         The Advisory Commission Comments to this section state it follows the current philosophy expressed in Tenn.
Code Ann. § 37-1-133(b).

                                                          33
                                              4. Amnesiac Charge

        On appeal, Hughes Brown argues that the trial court erred in charging the jury regarding the
law in Tennessee of the presumption afforded an amnesiac. At trial, it was proved that Jennifer
Biscan had no memory of the accident, and little memory of the events on the day of the party before
the accident. The trial court charged the jury as follows:

         Where the loss of memory renders a party incapable of testifying as to an incident
         before the Court, and this loss of memory is attributable to that incident, you must
         presume that the party exercised reasonable care during the time leading up to the
         incident and that the party exercised reasonable care at the time of the incident. This
         presumption is rebuttable. If you determine that the defendants have introduced
         evidence to the contrary, you shall weigh that evidence against any evidence
         introduced at trial that tends to show the plaintiff acted with reasonable care.

       This instruction accurately stated the law. In Tennessee, an amnesiac is afforded the
presumption that he or she acted with due care as to events about which the amnesiac has no
memory. Ammons v. Bonilla, 886 S.W.2d 239, 245 (Tenn. Ct. App. 1994); Oder v. Parks, 34 Tenn.
App. 303, 237 S.W.2d 571, 576 (1948). This presumption, like that applicable to a dead person, is
intended to preserve fairness because of one party’s inability to tell his or her version of the events.
However, as the jury instruction made clear, the presumption is rebuttable by evidence that the
amnesiac did not act with due care. Jeffreys v. Louisville & N. R.R. Co., Inc., 560 S.W.2d 920, 921
(Tenn. Ct. App. 1977).

        On appeal, Hughes Brown argues that the jury charge was inappropriate because (1) it was
never contended that Jennifer Biscan was guilty of negligence during Hughes Brown’s operation of
the vehicle; (2) there was evidence that Jennifer acted without due care as to her safety;29 and (3) the
fact that the jury was charged that Jennifer Biscan had a presumption of due care unfairly and
inappropriately sent a message to the jury that all of her actions that night were reasonable. Since
the only negligence attributed to Jennifer by the defendants was her decision to ride in the car with
the intoxicated Hughes Brown driving, we find little relevance in the first and last argument.

         With regard to the argument that the amnesiac instruction should not have been given
because there was some evidence that Jennifer did not act with due care in deciding to ride with
Hughes Brown, we disagree with Mr. Brown’s interpretation of authority on that issue. His reliance
on Lemons v. Memphis Transit Management Co., 56 Tenn. App. 737, 413 S.W.2d 88 (1966) and
Jeffreys, 560 S.W.2d at 922, is misplaced. In Lemons, this court determined that the trial court’s
partial instruction failed to properly instruct the jury on the presumption of due care. In Jeffreys, this
court affirmed the trial court’s grant of a directed verdict to the defendants because all the evidence


         29
            Mr. Brown refers to jury out testimony that Jennifer Biscan consumed alcohol in the past, and that evidence
was excluded. He also refers to evidence that Jennifer was at the W orley party where there was underage drinking and
she in fact drank alcohol at that party.

                                                          34
introduced contradicted the presumption that the amnesiac acted with due care in crossing a railroad
track.

        In the case before us, there was conflicting evidence as to whether Jennifer exercised due care
in riding with Hughes; i.e., whether she knew or should have known he was intoxicated. In that
circumstance, the question of reasonableness was a question of fact for the jury to resolve, and the
instruction on the presumption was proper. In Fergus v. Action Cartage & Distribution, Inc., 1990
WL 43463, at * 4 (Tenn. Ct. App. April 17, 1990), this court addressed the same argument raised
herein and held the presumption was appropriately charged because it was for the jury to determine
if evidence existed to the contrary. The court further stated, “Defendants have not cited to this Court
a single case that stands for the proposition that when any evidence of lack of due care is introduced,
the charge regarding presumption of due care should not be given.” Id. We agree with the Fergus
court and its holdings.

        Moreover, as the Biscans point out, the jury apportioned fifteen percent of the fault to
Jennifer Biscan after hearing the charge and applying the evidence that was introduced. Obviously,
the jury determined that the presumption was rebutted by the evidence. Thus, we cannot see how
Mr. Brown was harmed by the instruction.

                                  5. Exclusion of Testimony of Dr. Mitchell

        The defendants assert it was error for the trial court to refuse to allow their proposed expert
witness, Dr. William Mitchell, to testify. The defendants proposed to have Dr. Mitchell testify as
to the effects of intoxication related to blood alcohol level. He would have opined that based on the
toxicology report that Hughes Brown’s blood alcohol level was .17% after the accident, Mr. Brown
would have exhibited signs of intoxication at the time of the accident. Thus, this proof would have
been cumulative to other evidence introduced to show that Jennifer Biscan knew or should have
known Hughes Brown was intoxicated.

        Important to our analysis is the procedural posture of the issue at the time of the court’s
ruling. Approximately a month before trial, Mr. Worley supplemented his interrogatory answers,
pursuant to Tenn. R. Civ. P. 26, to notify the plaintiffs that he anticipated calling Dr. Mitchell, who
was identified as a professor of toxicology,30 to testify as an expert. In addition to the opinion
regarding Hughes Brown’s likely display of the signs of intoxication, the Rule 26 disclosure also
stated, “Moreover, relatively inexperienced teenage drivers would be expected to demonstrate the
full effects of intoxication with little ability to mask the adverse effects on motor function and
speech.” A copy of Dr. Mitchell’s report was attached.

       The Biscans then deposed Dr. Mitchell. They filed a motion in limine to exclude Dr.
Mitchell’s testimony. At the hearing on that motion, the court had before it the Rule 26 disclosure


        30
             As counsel for Mr. W orley later acknowledged, this was a misstatement. Dr. Mitchell is a professor of
pathology.

                                                         35
and the deposition transcript. Mr. Worley did not supplement this information or call Dr. Mitchell
to testify at the pre-trial hearing on the Biscans’ motion. Dr. Mitchell did later testify in a jury-out
proffer near the end of the trial. No explanation of the proffer preceded it, and it was presumably
made for the purpose of preserving the witness’s testimony. Consequently, we agree with the
Biscans that the court’s ruling must be examined based on the information presented to the court at
the time of the hearing on the motion.31

       The Biscans moved to exclude Dr. Mitchell on the grounds that he was not qualified by
knowledge, skill, experience, training or education to provide expert testimony as to the matters the
defendants had identified in their Rule 26 disclosure. They asserted that Dr. Mitchell based his
conclusions as to the effect of alcohol on his experience as a dormitory headmaster in the early 1960s
and on his reading of literature on the subject, of which he had destroyed all but two articles. The
motion also states that “When challenged, however, as to the basis of his conclusion that, at a certain
blood alcohol level, ‘90 percent’ of teenagers would exhibit certain effects of alcohol, Dr. Mitchell
admitted that his basis for that conclusion was ‘just observation.’” Thus, they argued, his opinion
was not based upon the types of data or information required by Tenn. R. Evid. 702 and would not
substantially assist the trier of fact.

        The defendants jointly responded to the motion. They pointed out that the Biscans had
placed too much emphasis on Dr. Mitchell’s passing mention of his observation of teenagers and
alcohol as a dormitory headmaster. They also stated that Dr. Mitchell was a board certified clinical
pathologist with over twenty-five years of experience, who had teaching and research
responsibilities. They argued that the court should allow Dr. Mitchell to testify and again reiterated
that he was expected to testify that Hughes Brown’s blood alcohol level would have “caused him
to be visibly intoxicated at the time of the accident.”

        The trial court granted the Biscans’ motion and indicated in the order that its decision was
based on Tenn. R. Evid. 702 & 703, and McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 265
(Tenn. 1997), “on the grounds that William Mitchell is not qualified as an expert to testify as to the
issues on which Defendants’ have tendered him, as required by Tenn. R. Evid. 702, that William
Mitchell has no scientific, technical, or otherwise specialized knowledge on the issues . . . and the
facts and data underlying William Mitchell’s opinion indicate a lack of trustworthiness.”

        In general, questions regarding admissibility, qualifications, relevancy, and competency or
expert testimony are left to the discretion of the trial court. Id. at 263-64. Expert testimony regarding
scientific theory or based on technical or specialized knowledge must be both relevant and reliable
to be admissible. State v. Stevens, 78 S.W.3d 817, 832-33 (Tenn. 2002). Trial courts perform a
“gatekeeping” function to insure that proposed expert testimony meets the levels of relevance and

         31
            W e note that , at the end of the proffer, the defendants’ counsel asked the court if it was “sticking by” its prior
ruling, and the court affirmed it was. The record does not reflect that the court was asked prior to the proffer to
reconsider its ruling excluding D r. Mitchell’s testimony. At that point in the proceedings, the court would have been
justified in denying a motion to reconsider and a request to put on proof to establish the qualifications the court had
previously found missing. See Robinson v. LeCorps, 835 S.W .3d 718, 725 (Tenn. 2002).

                                                              36
reliability established in Tenn. R. Evid. 702 & 703. Those rules state:

       If scientific, technical, or other specialized knowledge will substantially assist the
       trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education may
       testify in the form of an opinion or otherwise.

Tenn. R. Evid. 702.

       The facts or data in the particular case upon which an expert bases an opinion or
       inference may be those perceived by or made known to the expert at or before the
       hearing. If of a type reasonably relied upon by experts in the particular field in
       forming opinions or inferences upon the subject, the facts or data need not be
       admissible in evidence. The court shall disallow testimony in the form of an opinion
       or inference if the underlying facts or data indicate lack of trustworthiness.

Tenn. R. Evid. 703.

        The primary inquiry under these rules is whether the expert opinion testimony will
substantially assist the trier of fact to understand the evidence or to determine a fact in issue. Prior
to the adoption of the standard set out in Rule 702, expert testimony was admissible only if it was
necessary. State v. Shuck, 953 S.W.2d 662, 668 (Tenn. 1997); Casone v. State, 193 Tenn. 303, 246
S.W.2d 22, 26 (1952) (holding that “the subject under examination must be one that requires that
the court and jury have the aid of knowledge or experience such as men not specially skilled do not
have, and such therefore as cannot be obtained from ordinary witnesses.”) The necessity requirement
no longer applies, but

       [w]hile the substantial assistance standard of Rule 702, Tenn. R. Evid., is a relaxation
       of the common law necessity requirement, it is somewhat stricter than the
       comparable federal rule of evidence which permits expert testimony upon a finding
       that it merely assists the trial of fact.

Shuck, 953 S.W.2d at 668. Thus, in Tennessee, the probative force of the testimony must be stronger
than that required under the federal rules. McDaniel, 955 S.W.2d at 265.

        The trial court must also make a determination as to the witness’s qualification by
knowledge, skill, experience, training or education to express an opinion within the limits of the
demonstrated expertise. As to this question, the determinative factor is “whether the witness’s
qualifications authorize him or her to give an informed opinion on the subject at issue.” Stevens, 78
S.W.3d at 834.

       In addition to determining the qualification of the expert, the court is also required to
determine whether the expert evidence is reliable or valid. Van Tran, 66 S.W.3d at 819; State v.


                                                  37
Farner, 66 S.W.3d 188, 207 (Tenn. 2001). One purpose of this examination is for the court to assure
itself that the opinions of the expert “are based on relevant scientific methods, processes, and data,
and not upon an expert’s mere speculation.” Farner, 66 S.W.2d at 207-208, quoting McDaniel, 955
S.W.2d at 265. Among the nondeterminative and nonexclusive factors that can be considered in
determining reliability are (1) whether the scientific evidence has been tested and the methodology
with which it has been tested; (2) whether the evidence has been subjected to peer review or
publication; (3) whether a potential rate of error is known; (4) whether the evidence is generally
accepted in the scientific community; and (5) whether the expert’s research in the field has been
conducted independent of litigation. Stevens, 78 S.W.3d at 832, 835; McDaniel, 955 S.W.2d at 265.

        The trial court must ensure that the basis for the expert witness’s opinion (e.g. testing,
research, studies, or experience-based observations) adequately supports that expert’s conclusion or,
in other words, whether there is an analytical gap between the data relied upon and the opinion
proffered. Stevens, 78 S.W.3d at 834. A connection between the underlying data and the conclusion
must exist. Id. This connection “is of especial importance when determining the reliability of
experience-based testimony, because observation and experience are not easily verifiable by the
court.” Id. Through the language of Tenn. R. Evid. 703, Tennessee courts are encouraged to take
a more active role (as compared to federal courts) in the evaluating the reasonableness of the expert’s
reliance on the particular facts or data that form the basis for the expert testimony or opinion.
Seffernick v. Saint Thomas Hosp., 969 S.W.2d 391, 393 (Tenn. 1998); McDaniel, 955 S.W.2d at 265.

        The trial court has broad discretion regarding the admission of expert testimony. Robinson
v. LeCorps, 83 S.W.3d 718, 725 (Tenn. 2002); Stevens, 78 S.W.3d at 832; McDaniel, 955 S.W.2d
at 263. Consequently, a trial court’s ruling on the admissibility of such evidence may be overturned
on appeal only if the discretion is exercised arbitrarily or is abused. Stevens, 78 S.W.3d at 832;
Seffernick, 969 S.W.2d at 393; Shuck, 953 S.W.2d at 669. A finding of abuse of discretion is proper
when the trial court applied an incorrect legal standard or reached a decision against logic or
reasoning that caused an injustice to the party complaining. Stevens, 78 S.W.3d at 832; Shuck, 953
S.W.2d at 669. Appellate courts will set aside a discretionary decision only where the trial court has
misidentified, misconstrued, or misapplied the controlling legal principles or the decision is contrary
to the substantial weight of the evidence. White, 21 S.W.3d at 223. An appellate court should not
substitute its judgment on a discretionary decision and should permit the trial court’s exercise of
discretion to stand if reasonable judicial minds could differ as to its soundness. White, 21 S.W.3d
at 223; Overstreet, 4 S.W.3d at 709.

        Even if a trial court improperly excludes admissible expert evidence, reversal of the judgment
is not required if the evidence would not have affected the outcome of the trial even if it had been
admitted. White, 21 S.W.3d at 223. A judgment should be set aside only if, considering the record
as a whole, an error more probably than not affected the outcome of the trial. Tenn. R. App. P.
36(b); Pankow v. Mitchell, 737 S.W.2d 293, 297 (Tenn. Ct. App. 1987). Thus, a court’s exclusion
of otherwise admissible evidence will not require reversal if it did not affect the jury’s verdict, if the
excluded evidence would not have strengthened the position of the party claiming error in its
exclusion, or if the substance of the excluded evidence got to the jury through another source. Id.


                                                   38
at 298.

        Where the jury has other evidence relevant to the issue it is to decide, and where the jury is
able to evaluate that evidence without the opinion of an expert, the exclusion of expert testimony
cannot be said to have more probably than not affected the outcome. See Shuck, 953 S.W.2d at 670-
71 (holding that because a jury “may not be able to properly evaluate the effect of a defendant’s
cognitive and psychological characteristics on the existence of inducement and predisposition,”
exclusion of admissible expert testimony on that issue was not harmless error under Tenn. R. Crim.
P. 52(a) where entrapment was a defense).

         In his deposition filed in support of the Biscans’ motion to exclude his testimony, Dr.
Mitchell testified that he had been a laboratory-based clinical pathologist for 25 years. He was part
of a research project in toxicology fifteen to twenty years ago, but the project did not involve alcohol.
He had never performed personal research into the correlation of the clinical effects of alcohol
toxicity and blood alcohol levels. He did a literature search on the issue in connection with this case,
but it had been at least ten years since he had done a similar search, and that was in connection with
another lawsuit. He identified an article on alcohol tolerance and a chapter from a textbook as the
best sources he relied upon. He stated he had reviewed other articles, but he had not kept them, and
believed the two he mentioned were authoritative.

         He also testified as to when, i.e., at what blood alcohol level, persons would exhibit certain
signs of intoxication, and agreed that there would be a difference between an inexperienced and an
experienced drinker. At that point, he testified that, based on his experience as a dormitory
headmaster from 1962 to 1966, where he had responsibility for 18 year olds, generally inexperienced
drinkers, “it doesn’t take very much alcohol to make them act like fools.” Based on those personal
observations, he also opined that younger, inexperienced drinkers become obviously intoxicated on
far less alcohol than adults “that at least had some experience with drinking.”

        When asked whether he could tell from these past personal observations that every person
at a particular blood alcohol concentration was going to appear intoxicated, he replied “no.”
Similarly, he acknowledged that his anecdotal observations could not form the basis of an article in
a peer review journal. The following exchange also occurred:

          Q.    And there’s nothing in those observations that you could really testify
                about that wouldn’t be the type of anecdotal information that a lay
                person could pick up on their own?

          A.    Everyone has their own experiences in observing people drink.

        He also testified that based on 35 years of observing teenagers, it was his opinion that 90%
of teenagers who had a blood alcohol level of .17 would stagger, stumble, weave, and show other
signs of intoxication. His observations of teens had not been made with control factors or any
methodology for measuring or recording the amount of alcohol actually consumed or the prior


                                                   39
drinking history of those observed. He acknowledged that his 90% estimate probably would not hold
up as publishable in a peer review journal without clinical data to back it up. It is clear that the
witness’s personal observation was not based on scientific study or methodology and did not differ
from nonexpert observations.

        As to the other bases for the expert opinion, the article relied upon by Dr. Mitchell was
published in 1943 in a Scandinavian journal. That article involved results of a study of tolerance
to alcohol of inexperienced, moderate, and chronic drinkers. The purpose of the study, as stated in
the article, was to “study quantitatively the degree of disturbance of certain functions in man, to
repeat these experiments on differing groups of individuals under different conditions, and finally
to evaluate the possible relationship between symptoms and blood alcohol level.” One of the points
was to identify tests that would more reliably indicate intoxication, such as those now included in
field sobriety tests. The textbook chapter, from CECIL TEXTBOOK OF MEDICINE , included a table
showing blood ethanol levels and their effects and symptoms in “sporadic drinkers” and “chronic
drinkers,” and Dr. Mitchell frequently referred to this table.

        The trial court herein applied the correct legal principles. Based upon the authorities cited
above and our review of the record, we conclude that the trial court acted within its broad discretion
in excluding Dr. Mitchell’s proffered testimony.

         At issue herein was whether Jennifer Biscan should have known that Hughes Brown was
intoxicated when she got into the car with him. The record includes testimony from various
witnesses as to whether Hughes demonstrated any signs of intoxication. Whether a person exhibited
signs of intoxication has been the subject of lay witness testimony, and testimony from law
enforcement and emergency personnel with more expertise or experience, in hundreds, if not
thousands, of cases in this state. Consequently, it is questionable that expert testimony based on past
personal observation and generalized principles within the knowledge of the general population
would have added anything to the proof or would have substantially assisted the trier of fact. The
fact that the law assigns to a passenger, presumably a lay person, the responsibility of assessing the
risk of riding with a driver who may be intoxicated leads to the obvious conclusion that the question
of whether someone showed the effects of intoxication does not require expert proof.32

        In addition, even if the expert opinion that Hughes Brown would have demonstrated obvious
signs of intoxication should have been admitted, we cannot find, based on the record as a whole, that
Dr. Mitchell’s testimony, subjected to cross-examination, would have more probably than not
affected the outcome.33 There was other testimony by eyewitnesses regarding Hughes Brown’s
demonstration of visible signs of intoxication. Despite the testimony of emergency personnel on the

         32
            Tenn. R. Evid. 701 allows a lay witness to offer opinions rationally based on the witness’s perceptions and
helpful to an understanding of the testimony or determination of a fact in issue. “Consequently, a lay witness may testify
that a person was ‘drunk’ . . . . Advisory Comm. Cmt. to Tenn. R. Evid. 701. Such a conclusion would, of course, be
based upon the witness’s observation of the person and knowledge of what a drunk person acts like.

         33
              Defendants make no argument that it would have, instead focusing on Dr. Mitchell’s qualifications.

                                                            40
scene who saw him firsthand after the accident that he was not obviously intoxicated, the jury found
the contrary testimony and evidence sufficient to conclude that Jennifer Biscan was negligent in
riding with him. We cannot conclude that an expert’s testimony that he would have exhibited signs
of intoxication, based upon statistical likelihood from research studies, would have altered the jury’s
decision. Consequently, reversal would not be warranted even if the testimony should not have been
excluded.

                                     6. Adult Standard Charge

       The trial court properly instructed the jury that Hughes Brown was to be held to an adult
standard of care because he was engaged in an adult activity, driving. On this issue, our Supreme
Court has stated:

       in assessing a minor’s negligence, the minor is generally not held to the same
       standard of care imposed on adults. Instead, the minor is charged with such care as
       a reasonably prudent person of like age, capacity, knowledge and experience would
       be expected to exercise under the same circumstances. Although the law is clear that
       a minor’s conduct is generally not to be judged by an adult standard of care, the law
       is equally clear that where the minor is engaged in a dangerous activity normally
       undertaken only by adults, such as driving a car, no special allowance is made for the
       minor’s limited experience or age and, therefore, the minor is held to an adult
       standard of care. . . . The rule that all drivers of motor vehicles on public highways
       are held to an adult standard of care applies to driving while intoxicated.

Cook, 878 S.W.2d at 937-38.

         On appeal, Mr. Brown does not argue that the instruction was improper and agrees that it
states the proper standard of care as to him. However, he asserts that the trial court erred in failing
to instruct the jury that:

       If they found that Jennifer Biscan was engaged in a dangerous activity no special
       allowances are made for the minor’s limited experience or age and, therefore, the
       minor is held to an adult standard of care.

       The problem caused by the trial court’s failure to give this requested instruction is described
by Mr. Brown thusly:

       In the absence of the foregoing instruction, the jury was forced to conclude that the
       conduct of Jennifer Biscan of accepting a ride with an intoxicated driver would be
       based on a standard of care of a minor and not an adult at the time.

        The activity Jennifer engaged in was becoming a passenger in a car. This is not a dangerous
activity normally undertaken only by adults. It is engaged in by children and adults alike. For that


                                                  41
reason, “The Supreme Court . . . has expressly declined to extend that standard [the adult standard]
to a minor guest passenger.” Brown v. Smith, 604 S.W.2d 56, 58 (Tenn. Ct. App. 1980) (citing
Duvall Transfer & Delivery Serv. v. Beaman, 218 Tenn. 348, 403 S.W.2d 315 (1966) and Houser
v. Persinger, 57 Tenn. App. 401, 419 S.W.2d 179 (1967)). The argument made herein attempts to
equate the activity (becoming a passenger) with the negligence (knowingly becoming a passenger
of an intoxicated driver.)

        We therefore find that the trial court made no reversible error in refusing to charge the jury
that Jennifer Biscan should be held to an adult standard of care.

          C. Allocation of Fault to Hughes Brown - Testimony by Police Officers and
                     Medical Personnel About His Post-Accident Behavior

         Police officers and emergency medical technicians who were present at the accident scene
testified regarding the facts of the accident and their activities at the scene, including any medical
treatment given and their assessment of the condition of the driver and the passenger. Because a
major issue in the case was whether Jennifer Biscan should have observed visible signs of
intoxication in Hughes Brown, these witnesses were asked various questions about Mr. Brown’s
demeanor after the accident.

         On appeal, Mr. Brown asserts that, over objection, the trial court improperly allowed
testimony by these various individuals that after the accident Mr. Brown appeared unconcerned with
the condition of Jennifer Biscan. In his brief, Mr. Brown points us to only one example of the
testimony complained of. The witness was, at the time of the wreck, a volunteer paramedic with the
Williamson County Rescue Squad. Because part of his role was to check the medical condition of
the driver, Hughes Brown, and to look for signs of a head injury, this witness was questioned
thoroughly about his interaction with Mr. Brown, Mr. Brown’s appearance, and his demeanor. As
part of the direct examination by the Biscans’ attorney, the witness testified that he asked the driver
for the passenger’s name and “he would not give me her name.” The following examination
occurred:

       Q. Did he ask you at any point whether she was okay?

       A. No, sir.

       Q. Did he seem concerned with her at all?

       A. No, sir.

       Q. What was he doing?

       A. He was more worried about his car than he was the - - Jennifer.



                                                  42
        There was no objection made to these questions or responses. During cross-examination of
this witness, Mr. Brown’s attorney pursued the following line of questioning:

       Q. You just testified that he wouldn’t give you the name of his passenger.

       A. Yes, sir.

       Q. That’s a very unusual response, considering the severity of the accident, wouldn’t
       you agree?

       A. Yes, sir, I do.

       Q. Did he seem to you to be unconcerned with her? That would be a very unusual
       response, wouldn’t it?

       A. Yes, sir, it would.

       Q. And being concerned about the car rather than his passenger would also be a very
       unusual response, would it not?

       A. Yes, sir, it would.

        The cross examination also questioned the witness’s ability to remember details of a wreck
that occurred four years earlier in view of the number of accidents the witness had been called to.
In the portion of the testimony that is the subject of the issue raised on appeal, counsel for the
Biscans asked the witness what made this accident stand out in his mind. The witness responded,
the reaction of the driver, and when asked why that was, the witness answered, “Appeared to me he
had no concern over the passenger.” Counsel for Mr. Brown objected to the witness’s
characterization, and the court overruled the objection. This statement is the sole basis for the
contention raised on appeal.

        The other emergency personnel who testified earlier in the trial also made statements about
Mr. Brown’s apparent lack of concern for his passenger. When the first such witness was asked
whether Mr. Brown “seemed” to be concerned about Jennifer, counsel objected, and the trial court
sustained the objection with the direction that the witness just be asked what Mr. Brown was doing.
The witness was later asked, without objection, whether Mr. Brown ever asked how the passenger
was and whether he appeared to be paying attention to the girl. Both answers were no. The officer
who arrested Mr. Brown that night after investigation and field sobriety tests was also asked, without
objection, whether Mr. Brown ever asked him about Jennifer or expressed any concern about her.
Again, the answers were no.

       This law enforcement officer, on cross-examination by Mr. Brown’s counsel, was asked to
respond to a hypothetical, the point of which was whether someone could “sober up” quickly in a


                                                 43
situation such as that faced by Mr. Brown, including knowing that his friend was hurt and
unconscious. The witness replied:

          Generally, if that were the case, they’re usually more hyperactive. He wasn’t
          hyperactive. He was laid back. He was very calm. He was very - - I know he threw
          it [the beer carton] over to protect himself but that was a calculated move. He didn’t
          do it just because of this adrenaline rush. And as far as their friend was just hurt, he
          seemed like he was no more concerned about that than whether someone was on the
          moon.

          No objection was interposed to this answer responding to a question asked by Mr. Brown’s
lawyer.

       Thus, there was only one unsustained objection made herein to a witnesses’s characterization
of Mr. Brown’s apparent lack of concern for Jennifer Biscan. This response and the objection were
preceded by similar statements made by other witnesses not objected to, and some in response to
questioning by Mr. Brown’s counsel. Consequently, Mr. Brown waived his right to complain about
the admission of those statements. Tenn. R. Evid. 103 (a)(1); Tenn. R. App. P. 36(a). See also
Woodson v. Porter Brown Limestone Co., 916 S.W.2d 896, 907 n.10 (Tenn. 1006) (stating that
“obviously [the complaining party] was required to object to the evidence at the time of its admission
in order to preserve its introduction as error”). We cannot see how the admission of the one
statement objected to can have had any impact on the outcome of the case in view of the prior
testimony. We find this issue to be without merit.

                                       V. Evidence Related to Damages

       Jennifer Biscan suffered severe brain injuries in the accident.34 When she was taken to the
hospital and for a week thereafter, medical personnel did not believe she would survive her injuries.
She remained in a coma for over two and a half weeks. She went through months of rehabilitation.
It was a month after the wreck before she could respond to simple commands. For almost two
months she could not speak.

        The medical proof at trial showed that Jennifer remains permanently impaired as a result of
the injuries she sustained in the accident. She remains cognitively impaired and has emotional
control difficulties associated with severe brain injury. She is functioning at the emotional level of
a nine year old. She also suffers from depression and anxiety. Her memory, concentration, and
decision-making abilities are impaired. She has difficulty with new learning, planning, judgment,
social situations, attention, and impulsivity. She also has weakness in her arms, speech problems,
memory problems, sleep difficulties, and double vision.


          34
            There was bleeding and swelling between her skull and her brain. There was bleeding and bruising in both
frontal lobes of her brain, tearing in the corpus callosum, and bleeding in the thalmus. There were also multiple shear
injuries throughout her brain and a brain stem injury.

                                                          44
        Because of these conditions, Jennifer remains on a regimen of medication; she will need to
see a psychiatrist for the rest of her life; will continue to have difficulty with her left arm; and will
likely need a caretaker after her parents can no longer take care of her.

       Jennifer missed a year of school, but then returned and graduated from high school. She has
taken courses at college, where special accommodations and her hard work and efforts have resulted
in good grades. Her professors testified, however, that she will have increasing difficulty as she
moves beyond introductory courses. Her employment opportunities are also limited.

         Jennifer testified that she lives her life like a fairly normal teenager.35 She stated that her
grades are good, that she has a driver’s license and drives, and that she has been on trips. She
testified that since the accident, she is more determined, more achievement oriented, happier, and
a better person.

        After hearing all the evidence, the jury awarded a verdict of $3,954,810,36 comprised of
$1,000,000 for lost earning capacity, $650,000 for future medical care, $400,000 for past pain and
suffering, $1,500,000 for permanent impairment; and $204,810 for past medical expenses. The jury
did not award damages for past or future loss of enjoyment of life.

       The defendants do not directly challenge the amount of the verdict or the bases for it.
However, they raise two evidentiary issues that are related to the proof of damages. We must
presume that their position is that if the evidentiary rulings had been otherwise, the jury would not
have awarded the amount in damages.

              A. Jennifer Biscan’s Consumption of Alcohol Subsequent to the Accident

       The Biscans also filed a motion in limine seeking to prohibit any testimony regarding Jennifer
Biscan’s consumption of alcohol at any time after the night of the car accident as irrelevant, unfairly
prejudicial, and confusing and misleading to the jury.

        At the hearing on the motion in limine, the argument centered around the fact that there was
contradictory testimony regarding Jennifer Biscan’s alcohol consumption after the accident. Jennifer
Biscan admitted that on one occasion after the wreck, she had consumed alcohol, but not to the point
of intoxication. Amy Grant,37 on the other hand, was predicted to testify that she had seen Jennifer
Biscan consume alcohol on two occasions after the wreck. The defendants also sought to introduce


         35
          Jennifer was excluded from the courtroom during the medical testimony relating to her prognosis. Her counsel
made this request so that she would not be deterred from effort at and expectation of improvement.

        36
           As explained earlier, the jury apportioned 15% of the fault for her injuries to Jennifer Biscan, thereby reducing
the award to her by that amount.

         37
          Amy Grant was the current girlfriend of Jennifer Biscan’s ex-boyfriend and her proffered testimony was that
on one occasion she observed Jennifer Biscan “sip” beer from a bottle “maybe five times” over less than an hour.

                                                            45
the testimony of Ashley Worley, daughter of Mr. Worley, that she saw Jennifer Biscan take a drink
of what appeared to be champagne at a prom party.

        After hearing the arguments, the trial court determined that Jennifer Biscan could be
questioned regarding her alcohol consumption following the accident “if a foundation was laid with
medical witnesses that occasional drinking has already affected her recovery or prognosis because
of interaction with Jennifer Biscan’s medications.” The trial court further held that “Defendants may
not offer any testimony or evidence relating to Jennifer Biscan’s post-wreck drinking other than
through questioning of Jennifer Biscan, except that Defendants may call Amy Grant to testify at trial
for the limited purpose of impeaching Jennifer Biscan’s testimony.”

       The medical testimony at the trial offered by Dr. Cynthia Rector, Jennifer Biscan’s treating
psychiatrist, showed that as long as the alcohol consumption was not a “whole lot in amount” there
would be no long-term effect on Jennifer Biscan’s future medical condition or the effectiveness of
her medication. As a result of the evidence provided at trial, the court excluded testimony regarding
Jennifer Biscan’s consumption of alcohol subsequent to the wreck because the proper foundation
was not laid.

        On appeal, the defendants argue that the trial court erred by refusing to allow them “to fully
explore the dangers associated with Jennifer Biscan’s consumption of alcohol while taking
psychiatric prescription medications . . . after the accident.” They assert that the evidence that she
consumed alcohol against the advice of her doctors and her parents was relevant to her claim for loss
of enjoyment of life. Since the jury awarded no damages for loss of enjoyment of life, this argument
is moot. They also assert that the use of alcohol “could well aggravate and compound” her injuries.
That is exactly the evidence that the court required to be presented before the proffered evidence
would be admitted. Defendants never presented proof of a connection between occasional
consumption of a small amount of alcohol and any adverse impact on Jennifer’s recovery or
prognosis.

       As stated previously, Tenn. R. Evid. 401 defines relevant evidence as “evidence having any
tendency to make the existence of any fact that is of consequence to the determination of the action
more probable or less probable than it would be without the evidence.” In light of the medical
testimony that small amounts of alcohol would have no effect on Jennifer Biscan’s recovery or
prognosis, testimony that she consumed a small amount of alcohol on two separate occasions would
have no “consequence to the determination” of the damages. We agree with the trial court that the
evidence was not relevant and, therefore, properly excluded. The trial court’s decision to grant the
motion in limine regarding alcohol consumption subsequent to the wreck is affirmed.

                                  B. Testimony of Dr. Netterville

        At trial, the jury heard the testimony of Dr. James Netterville, Jennifer Biscan’s longtime
pediatrician. He is a board certified pediatrician who had treated thousands of children during his
tenure as a physician. Dr. Netterville testified extensively about his treatment of Jennifer Biscan


                                                 46
prior to the accident. He was called on the night of the accident, and went almost immediately to
the hospital, where he stayed the night with Mr. and Mrs. Biscan, monitoring Jennifer’s progress.
After Jennifer’s first night in the hospital, Dr. Netterville continued to monitor her progress by
making regular visits, reviewing her charts, and talking to her treating physicians. He continued to
monitor her progress closely after her transfer to the rehabilitation facility and until she was released
from that facility. After that time, he saw Jennifer on a regular basis at the Maryland Farms YMCA,
where both she and Dr. Netterville exercised on a regular basis, where he questioned her about her
progress and observed her recovery.

        Prior to trial, Mr. Brown filed a motion in limine seeking to exclude the testimony of Dr.
Netterville on the basis that he had not treated or examined Jennifer Biscan since the accident,
although he had seen her in what Mr. Brown described as a social setting. Citing no particular rule
of evidence which would exclude Dr. Netterville’s testimony, Mr. Brown relied on Porter v. Green,
745 S.W.2d 874 (Tenn. Ct. App. 1987). In Porter, this court determined that the opinion of a
physician testifying about medically related issues must be reasonably certain, both as to the cause
of the physical condition and its future effect. Mr. Brown argued that Dr. Netterville could not
possibly testify with reasonable medical certainty as to what the future holds for Jennifer Biscan
because he has not treated her professionally since the accident. With regard to the motion in limine,
the court determined:

        It depends on what the testimony is. If he can cognitively testify as to some things
        that he observes as a doctor, then I’m gong to let him testify to that. Otherwise, I’ll
        instruct him that the remainder is personal opinions, after [the rehabilitation facility],
        when he saw her after Stallworth. Before then, I think it was strictly professional.

        The trial court granted the motion in limine to preclude Dr. Netterville from testifying as an
expert as to future effects of Jennifer Biscan’s injuries. However, the trial court determined that Dr.
Netterville could testify as to Jennifer Biscan’s past and current medical condition, the nature, extent,
and permanency of her injuries, and the current impairment she was experiencing as a result of her
injuries.

         On appeal, Mr. Brown complains that the trial court permitted Dr. Netterville to testify “at
length as to Jennifer Biscan’s medical treatment as well as offer numerous professional opinions.”
In addition, he particularly cites as error the trial court’s overruling of his objection to Dr.
Netterville’s testimony that although Jennifer’s condition was incrementally better than a year ago,
“that improvement is going to slow and slow and stop.” The primary basis for the assertion of error
is that the trial court allowed Dr. Netterville to testify as to areas outside his medical expertise, in
part because he had not professionally treated her since before the accident.

        Witnesses “should be permitted to give expert opinions . . . [regarding the particular subject
at issue] if they possess scientific, technical, or other specialized knowledge derived from their
knowledge, skill, experience, training, or education that will substantially assist the trial of fact to
understand the evidence or to determine a fact in issue.” Martin v. Sizemore, 78 S.W.3d 249, 275


                                                   47
(Tenn. Ct. App. 2001). Further, “Testimony of a physician as to the probable effect of the injury is
admissible, but it should show that such result is reasonably certain and not a mere likelihood or
possibility.” Porter, 745 S.W.2d at 877, quoting Reserve Life Ins. co. v. Whittemore, 59 Tenn. App.
495, 512-13, 442 S.W.2d 266, 274 (1969).

        Dr. Netterville was able to testify to Jennifer Biscan’s condition both prior to and after the
accident; he was the only medical expert who had such personal knowledge. With regard to the brief
reference to her future improvement cited above, there is no indication in the record that a trained
and experienced pediatrician would not be competent to make that determination. In any event, we
find no abuse of discretion in the trial court’s ruling.

       A number of other medical witnesses testified as to Jennifer’s injuries, condition, and
prognosis for recovery, including the head pediatric rehabilitation at Stallworth, Jennifer’s treating
psychiatrist, her treating psychologist, and an expert on neuropsychology. The defendants have not
challenged this testimony regarding the seriousness and extent of Jennifer’s injuries and her
prognosis. Thus, even if part of Dr. Netterville’s testimony was inadmissible, it is highly unlikely
that exclusion of that evidence would have affected the outcome of the case or the amount of
damages awarded.

                                          VI. Conclusion

        For the foregoing reasons, we affirm the decision of the trial court and remand the case for
any further proceedings which may be necessary. The costs of the appeal are taxed equally to Paul
Worley and Franklin Hughes Brown.



                                                      ___________________________________
                                                      PATRICIA J. COTTRELL, JUDGE




                                                 48